 



PURCHASE AND SALE AGREEMENT

     This Purchase and Sale Agreement (this “Agreement”) is made and entered
into on this 4th of May, 2005 (the “Execution Date”), by and between MURPHY
EXPLORATION & PRODUCTION COMPANY — USA (the “Seller”), a Delaware corporation
whose address is 131 South Robertson Street, New Orleans, Louisiana 70112, and
ENERGY RESOURCE TECHNOLOGY, INC. (the “Buyer”), a Delaware corporation whose
address is 400 North Sam Houston Parkway East, Suite 400, Houston, Texas 77060.
Seller and Buyer are sometimes referred to herein collectively as the “Parties”
and individually as a “Party.”

RECITALS

     WHEREAS, Seller desires to sell and deliver to Buyer, and Buyer desires to
purchase and accept from Seller, the “Assets” (as hereinafter defined) pursuant
to the terms of this Agreement.

     NOW, THEREFORE, for and in consideration of the promises and of the mutual
agreements, provisions and covenants herein contained, and the mutual benefits
to be derived therefrom, the Parties do hereby covenant and agree as follows:

ARTICLE I
DEFINITIONS AND CONSTRUCTION

1.01 Defined Terms. Each capitalized term used herein shall have the meaning
ascribed to it in this Article I unless such term is defined elsewhere in this
Agreement.



    “AAA” shall have the meaning ascribed thereto in Section 9.01(b).      
“Adjusted Purchase Price” shall mean the Purchase Price as adjusted pursuant to
Section 3.01.       “Adjustment Statement” shall have the meaning ascribed
thereto in Section 3.03.       “Affiliate” of a Person shall mean any other
Person controlling, controlled by or under common control with that first
Person. As used in this definition, the term “control” includes (a) with respect
to any Person having voting shares or the equivalent and elected directors,
managers or Persons performing similar functions, the ownership of or power to
vote, directly or indirectly,             shares or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
Persons performing similar functions, (b) ownership of 50% or more of the equity
or equivalent interest in any Person or (c) the ability to direct the business
and affairs of any Person by acting as a general partner, manager or otherwise.
      “Agreement” shall have the meaning ascribed thereto in the introduction to
this Purchase and Sale Agreement.       “Allocated Values” shall have the
meaning ascribed thereto in Section 3.06.       “Assets” shall have the meaning
ascribed thereto in Section 2.02.       “Assumed Obligations” shall have the
meaning ascribed thereto in Section 10.02(a).       “Breach Notice” shall have
the meaning ascribed thereto in Section 7.06(a).       “Business Days” shall
have the meaning ascribed thereto in Section 3.02.       “Buyer” shall have the
meaning ascribed thereto in the introduction to this Agreement.

1



--------------------------------------------------------------------------------



 



    “Buyer Indemnitees” shall have the meaning ascribed thereto in
Section 10.01(a).



    “Cap” shall have the meaning ascribed thereto in Section 10.01(b)(v).



    “Claim Notice” shall have the meaning ascribed thereto in
Section 10.01(b)(ii).



    “Closing” shall have the meaning ascribed thereto in Section 4.01.



    “Closing Date” shall have the meaning ascribed thereto in Section 4.01.



    “Code” shall mean the Internal Revenue Code of 1986, as amended.



    “Confidentiality Agreement” shall mean that certain confidentiality
agreement between Buyer and Seller dated February 15, 2005.



    “Contracts” shall have the meaning ascribed thereto in Section 2.02(e).



    “Deductible” shall have the meaning ascribed thereto in
Section 10.01(b)(iv).



    “Defensible Title” means, subject to and except for the Permitted
Encumbrances:



  (a)   With respect to each Property shown on Schedule 2.02(a)(i), the Seller
is (and Buyer upon Closing will be) (i) entitled to receive not less than the
percentage set forth on Schedule 2.02(a)(i) as the Net Revenue Interest of all
Hydrocarbons produced, saved and marketed from such Property, well or unit, all
without reduction, suspension or termination of such interests throughout the
productive life of such Property, except as set forth on Schedule 2.02(a)(i),
and (ii) obligated to bear a percentage of the costs and expenses relating to
the maintenance, development and operation of such Property not greater than the
“Working Interest” shown on Schedule 2.02(a)(i), without increase, throughout
the productive life of such Property, except as set forth on
Schedule 2.02(a)(i); and     (b)   the title of the Seller with respect to a
Property is free and clear of all liens, encumbrances and defects.



    In the case of Other Assets, “Defensible Title” shall mean the Seller’s
right, title and interest in the Other Assets, free and clear of all liens and
encumbrances, subject to and except for the Permitted Encumbrances.



    “Deposit” shall have the meaning ascribed thereto in Section 3.05(a).



    “Disputes” shall have the meaning ascribed thereto in Section 9.01(a).



    “Easements” shall have the meaning ascribed thereto in Section 2.02(c).



    “Effective Time” shall mean 7:00 a.m. Central Standard Time on February 1,
2005.



    “Employment Arrangements” shall have the meaning ascribed thereto in
Section 7.13.



    “Environmental and Regulatory Assessment” shall mean an on-site inspection
of the Assets (or part thereof) together with review of pertinent records in the
possession of Seller relating to the environmental condition and regulatory
compliance of the Assets. With the prior written consent of Seller, not to be
unreasonably withheld, Buyers may conduct a Phase I analysis of the Assets in
connection with the Environmental and Regulatory Assessment. In no event,
however, shall the Environmental and Regulatory Assessment include any surface
or subsurface invasive or intrusive sampling of the Assets without the separate,
prior and written consent of the Seller, which consent may not be unreasonably
withheld by Seller. The Environmental and Regulatory Assessment shall be
conducted by employees of Buyer and environmental consultants that are
reasonably acceptable to Seller and are engaged and paid solely by Buyer.
Performance of the Environmental and Regulatory Assessment shall be conducted
during reasonable business hours of Seller.

2



--------------------------------------------------------------------------------



 



    “Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. § 1471 et
seq.; the Toxic Substances Control Act, 15 U.S.C §§ 2601 through 2629; the Oil
Pollution Act, 33 U.S.C. § 701 et seq.; the Emergency Planning and Community
Right-to-Know Act, 42 U.S.C. § 11001 et seq.; the Safe Drinking Water Act, 42
U.S.C. §§ 300f through 300j; the Occupational Safety and Health Act of 1970; and
all similar laws of any Governmental Authority having jurisdiction over the
Assets in question addressing pollution, protection of the environment, or
occupational health and safety, and all amendments to such laws and all
regulations implementing any of the foregoing.



    “Environmental Liabilities” means all obligations, duties, losses,
liabilities, claims, fines, expenses, damages, costs (including any remediation
or clean up costs) or penalties created by, related to, or arising out of any
Environmental Law or contractual obligations related to surface or environmental
remediation or repair, together with any reasonable attorneys’ or arbitrators’
fees and all other related legal fees and costs in connection with any of the
foregoing.



    “Environmental Notice” shall have the meaning ascribed thereto in
Section 7.02(b).



    “Examination Period” shall have the meaning ascribed thereto in
Section 7.01(a).



    “Excluded Assets” shall have the meaning ascribed thereto in Section 2.03.



    “Execution Date” shall have the meaning ascribed thereto in the introduction
to this Agreement.



    “GAAP” shall mean “generally accepted accounting principles” as in effect in
the United States of America from time to time.



    “General Liabilities” means all obligations, duties, losses, liabilities,
claims, fines, expenses, damages, costs or penalties created by, related to, or
arising out of ownership or operation of the Assets, any contractual
relationship, or any Legal Requirements, excluding Environmental Liabilities,
together with any reasonable attorneys’ or arbitrators’ fees and all other
related legal fees and costs in connection with any of the foregoing.



    “Governmental Approvals” shall mean any approvals of any Governmental
Authority (including the Federal Energy Regulatory Commission) required in
connection with the transactions contemplated by this Agreement, but excluding
consents and approvals from Governmental Authorities that are customarily
obtained after closing in connection with a sale of assets similar to the
Assets.



    “Governmental Authority” shall mean any governmental, quasi-governmental,
state, county, city or other political subdivision of the United States of
America, or any agency, court or instrumentality, or statutory or regulatory
body thereof.



    “Hydrocarbons” shall have the meaning ascribed thereto in Section 2.02(d).



    “Imbalance Statement” shall have the meaning ascribed thereto in
Section 7.07(a).



    “Indemnified Losses” shall mean any and all Losses incurred by an
Indemnified Party, excluding any portion of the Losses resulting from the
Indemnified Party’s gross negligence or willful misconduct, provided that any
such Losses shall be reduced by (i) any insurance proceeds actually recovered by
the Indemnified Party or any of its Affiliates from any Person that is not an
Affiliate of such Indemnified Party with respect to such Loss and (ii) the
amount of any funds contributed to the Indemnified Party or any of its
Affiliates by any third party with respect to any such Losses.

3



--------------------------------------------------------------------------------



 



    “Indemnified Party” shall have the meaning ascribed thereto in
Section 10.04.



    “Indemnifying Party” shall have the meaning ascribed thereto in
Section 10.04.



    “Interim Period Liabilities” shall mean Indemnified Losses to the extent
caused by the gross negligence or willful misconduct of Seller in the operation
of the Assets between the Effective Time and the Closing Date; provided,
however, that Interim Period Liabilities shall not in any event include (a) any
liabilities or obligations resulting from Buyer’s failure to provide its
approval pursuant to Section 7.03(a) or (b) any liabilities or obligations
resulting from Buyer’s access to or inspection of the Assets prior to the
Closing.



    “Knowledge” means the actual, current knowledge of a Party after reasonable
and diligent inquiry.



    “Leases” or “Lease” shall have the meaning ascribed thereto in Section 5.07.



    “Legal Requirements” shall mean all applicable federal, state and local laws
(statutory, judicial or otherwise), judgments, decrees, orders, statutes,
ordinances, rules and regulations in effect from time to time.



    “Lessor” shall mean, as to the oil and gas Leases, the United States
Department of the Interior, Minerals Management Service.



    “Losses” shall mean all claims, causes of action, demands, lawsuits, suits,
losses, costs, damages, liabilities and expenses of every type, including
reasonable arbitrators’ or attorneys’ fees and expenses.



    “Material Casualty Loss” shall have the meaning ascribed thereto in
Section 7.12(a).



    “Material Environmental Condition” shall have the meaning ascribed thereto
in Section 7.02(b).



    “Net Revenue Interest” with respect to any Property, shall be the percentage
interest in production set forth as “NRI’ or “ORRI’ for such Property in
Schedules 2.02(a)(i) and 5.09.



    “Notice Period” shall have the meaning ascribed thereto in Section 10.04.



    “Overrides” shall have the meaning ascribed thereto in Section 2.02(a)(ii).



    “Party” shall have the meaning ascribed thereto in the introduction to this
Agreement.



    “Permitted Encumbrances” means with respect to any Assets any and all of the
following:



  (a)   consents to assignment and similar contractual provisions affecting such
Assets, including consents that are customarily obtained after closing, other
than any consents required to be obtained prior to the Closing in connection
with the transactions contemplated hereunder;     (b)   preferential rights to
purchase or sell and similar contractual provisions, which are listed in
Schedule 5.14, affecting such Assets;     (c)   change of operator rights;    
(d)   required notices to and filings with a Governmental Authority in
connection with the consummation of the transaction contemplated by this
Agreement;     (e)   rights reserved to or vested in a Governmental Authority
having jurisdiction to control or regulate such Assets in any manner whatsoever
and all Legal Requirements of such Governmental Authorities, so long as the same
have not been applied to reduce the Net Revenue Interest for such Assets;    
(f)   easements, rights-of-way, permits, licenses, servitudes, surface leases,
sub-surface leases, grazing rights, logging rights, ponds, lakes, waterways,
canals, ditches,

4



--------------------------------------------------------------------------------



 



      reservoirs, equipment, pipelines, utility lines, railways, streets, roads
and structures on, over or through such Assets that do not materially affect or
impair the ownership, use or operation of such Assets;



  (g)   liens for taxes or assessments not yet delinquent or, if delinquent,
that are being contested in good faith in the normal course of business;     (h)
  liens of operators relating to obligations not yet delinquent or, if
delinquent, that are being contested in good faith in the normal course of
business;     (i)   any (i) undetermined or inchoate liens or charges
constituting or securing the payment of expenses that were incurred incidental
to maintenance, development, production or operation of such Assets or for the
purpose of developing, producing or processing Hydrocarbons therefrom or
therein, and (ii) materialman’s, mechanics’, repairman’s’, employees’,
contractors’ or other similar liens or charges relating to obligations not yet
delinquent or, if delinquent, that are being contested in good faith in the
normal course of business;     (j)   any liens or security interests created by
law or reserved in oil and gas leases for royalty, bonus or rental, or created
to secure compliance with the terms of the agreements, instruments and documents
or records that create or reserve to the Seller its interests in such Assets;  
  (k)   any obligations or duties affecting such Assets to any municipality or
public authority with respect to any franchise, grant, license or permit of
record;     (l)   the terms and conditions of the instruments creating such
Assets and all Lessor’s royalties, overriding royalties, net profits interests,
carried interests, production payments, reversionary interests and other burdens
on or deductions from the proceeds of production created or in existence as of
the Effective Time (in each case) that do not operate to reduce the Net Revenue
Interest for such Assets (if any) set forth on Schedule 2.02(a)(i) or increase
the Working Interest for such Assets (if any) set forth on Schedule 2.02(a)(i)
without a corresponding increase in the corresponding Net Revenue Interest;    
(m)   (i) division orders; farm-out or farm-in agreements; participation
agreements; unitization and pooling designations, declarations, orders and
agreements; operating agreements; agreements of development; area of mutual
interest agreements; gas balancing and deferred production agreements; injection
agreements; production handling agreements; salt water or other disposal
agreements; and seismic or geophysical permits or agreements (in each case) to
the extent the same are ordinary and customary to the oil, gas, sulphur and
other mineral exploration, development, processing or extraction business, so
long as the same have not been applied to reduce the Net Revenue Interest for
such Assets or increase the Working Interest for such Assets, and
(ii) non-Affiliate production sales contracts; contracts for sale, purchase,
exchange, refining or processing of Hydrocarbons; plant agreements; repressuring
and recycling agreements; carbon dioxide purchase or sale agreements; and
pipeline, gathering and transportation agreements that can be terminated upon
not more than 180 days notice without penalty, so long as the same have not been
applied to reduce the Net Revenue Interest for such Assets or increase the
Working Interest for such Assets;     (n)   title defects that Buyer waives in
writing;     (o)   any matters set forth in Schedules 2.02(a)(i), 2.02(a)(iii),
2.02(e)(i), 3.01(b)(iv), 5.05, 5.06, 5.07, 5.08(a), 5.08(b), 5.09, 5.10, 5.11,
5.14, 5.16 and 7.07(a); and

5



--------------------------------------------------------------------------------



 



  (p)   all defects and irregularities affecting such Assets that do not operate
to reduce the Net Revenue Interest for such Assets (if any) set forth on
Schedule 2.02(a)(i), increase the Working Interest for such Assets (if any) set
forth on Schedule 2.02(a)(i) without a corresponding increase in the
corresponding Net Revenue Interest, or otherwise interfere materially with the
operation, value or use of such Assets.



    “Person” means any natural person, firm, partnership, association,
corporation, limited liability company, company, trust, entity, public body or
government.



    “Pre-Effective Time Liabilities” shall mean Indemnified Losses incurred as a
result of a Third Party Claim for personal injury or death or damage to property
occurring prior to the Effective Time attributable to the ownership or operation
of the Assets prior to the Effective Time; provided, however, that Pre-Effective
Time Liabilities shall not in any event include any Environmental Liabilities
which are addressed in Section 7.02(c).



    “Property” or “Properties” shall have the meaning ascribed thereto in
Section 2.02(a)(i).



    “Purchase Price” shall have the meaning ascribed thereto in Section 3.01.



    “Qualified Buyer” shall mean that the Buyer (or in the event of the exercise
of any applicable preferential purchase rights, the buyer exercising such
rights) shall (i) be qualified with all applicable Governmental Authorities to
own and operate the applicable Assets, (ii) has satisfied the bonding
requirements of the Minerals Management Service and other federal and state
regulatory agencies in order to own and operate the Assets, and (iii) has
established by performance bond(s), letter(s) of credit, escrow account(s) or
other form of surety, all as approved by Seller, to ensure the performance of
all Lease obligations, including but not limited to the proper plugging and
abandonment of all wells and facilities, and the clean-up and restoration of the
leasehold premises.



    “Records” shall have the meaning ascribed thereto in Section 2.02(f).



    “Securities Act” shall mean the Securities Act of 1933, as amended and the
rules and regulations promulgated thereunder.



    “Seller” shall have the meaning ascribed thereto in the introduction to this
Agreement.



    “Seller Indemnitees” shall have the meaning ascribed thereto in
Section 10.02(b).



    “Suspense Amounts” shall have the meaning ascribed thereto in
Section 3.01(c)(ii).



    “Third Party Claims” shall mean a third-party claim asserted against an
Indemnified Party by a Person other than (i) an Affiliate of such Indemnified
Party or (ii) any director, stockholder, officer, member, partner or employee of
any such Indemnified Party or its Affiliates.



    “Title Defect” shall mean that the Seller has less than Defensible Title to
such Property. The loss of or reduction of interest in any Property or portion
thereof following the Effective Time due to (i) any election or decision made by
Seller in accordance with Section 7.03 or (ii) the expiration of the primary
term of any lease set forth on Schedule 2.02(a)(i), shall not constitute a Title
Defect.



    “Upward Adjustment Notice” shall have the meaning ascribed thereto in
Section 7.01(d)(i).



    “Wells” shall have the meaning ascribed thereto in Section 5.09.



    “Working Interest” with respect to any Property, shall be the percentage
interest of costs borne for such Property set forth as “WI” or “GWI” for such
Property in Schedules 2.02(a)(i), 5.09 and 5.10.

1.02 Other Definitional Provisions and Construction.



  (a)   As used herein and in any certificate or document made or delivered
pursuant hereto, accounting terms not wholly defined in this Agreement shall
have the respective

6



--------------------------------------------------------------------------------



 



      meanings given to them under GAAP as in effect on the date of such
certificate or document.



  (b)   The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.     (c)   Unless the
context requires otherwise: (i) the gender (or lack of gender) of all words used
in this Agreement includes the masculine, feminine and neuter, (ii) references
to Articles and Sections refer to Articles and Sections of this Agreement;
(iii) references to Schedules refer to the Schedules attached to this Agreement,
each of which is made a part hereof for all purposes; (iv) references to money
refer to legal currency of the United States of America; and (v) the word
“including” means “including, without limitation.”     (d)   The Parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.

ARTICLE II
PURCHASE AND SALE

2.01 Purchase and Sale. Subject to the terms and conditions set forth in this
Agreement, Buyer agrees to purchase and receive from Seller, and Seller agrees
to sell and deliver to Buyer, the Assets.

2.02 Assets. Subject to Section 2.03, the term “Assets” shall mean all of
Seller’s right, title and interest in and to:



  (a)   (i) the leasehold estates in and to the oil and gas leases
(collectively, the “Leases” or singularly the “Lease”) described on
Schedule 2.02(a)(i) (and any extensions, renewals, ratifications or amendments
to such Leases, whether or not such extensions, renewals, ratifications or
amendments are described on Schedule 2.02(a)(i)), (ii) the overriding royalty
interests (the “Overrides”) and reversionary interests described on Schedule
2.02(a)(i), and (iii) the other assets described on Schedule 2.02(a)(iii) (the
“Other Assets”) (collectively, the “Properties,” or singularly, a “Property”);  
  (b)   all real or immovable property and rights incident to or used in
conjunction with the Properties, including (i) all rights with respect to the
use and occupation of the surface of and the subsurface depths under the
Properties; (ii) all rights with respect to any pooled, communitized or unitized
acreage by virtue of any Property being a part thereof, including all production
from such pool or unit allocated to any such Property; (iii) all platforms and
pipelines; and (iv) all surplus materials, stocks and inventory listed on
Schedule 2.02(b)(iv);     (c)   all easements, rights-of-way, servitudes,
permits, licenses, franchises and other estates or similar rights and privileges
to the extent related to or used in connection with the Properties
(“Easements”);     (d)   all oil, gas and other hydrocarbons produced from or
attributable to the Properties (the “Hydrocarbons”) and all personal property,
fixtures, inventory and improvements located on or to the extent reasonably
necessary in connection with the operation of the Properties and the Easements
or with the production, treatment, sale, or disposal of the Hydrocarbons,
byproducts or waste produced therefrom or attributable thereto, including all
wells (whether producing, shut in or abandoned, and whether for production,
injection

7



--------------------------------------------------------------------------------



 



      or disposal), wellhead equipment, pumps, pumping units, flowlines,
gathering systems, platforms, pipelines, piping, tanks, buildings, boat docks,
treatment facilities, injection facilities, disposal facilities, compression
facilities, and other materials, supplies, equipment, facilities and machinery;



  (e)   all of Seller’s contractual rights and obligations to any gas imbalance
related to the Properties, as of the Effective Time, whether underproduced or
overproduced, and based on each individual reservoir, Lease or unit or pipeline
imbalance, as applicable;     (f)   all contracts and instruments, including but
not limited to the contracts and instruments listed on Schedule 2.02(e)(i), to
the extent the same relate to the Properties after the Effective Time
(collectively, the “Contracts”);     (g)   any and all books, records, files,
muniments of title, reports, governmental agency compliance information, logs,
core samples, geological and engineering data and information (including
blueprints, maps and diagrams) and interpretive data that directly relate to the
Properties (the “Records”); provided, that the interpretive data are not subject
to license or transfer restrictions; and     (h)   grant to Buyer a
non-exclusive license to Seller’s proprietary geophysical data for the
Properties; provided however, Buyer shall bear all copying and handling costs to
deliver said geophysical data to Buyer. To the extent that Buyer acquires the
required licenses and consents for the nonproprietary geophysical data for the
Properties, and at Buyer’s sole costs and expenses, Seller shall provide copies
of said nonproprietary geophysical data, subject to any restrictions on Seller’s
license to said nonproprietary geophysical data.

2.03 Excluded Assets. Notwithstanding the foregoing, the Assets shall not
include, and there is excepted, reserved and excluded from the sale contemplated
hereby (collectively, the “Excluded Assets”):



  (a)   those certain interests in and to the properties described on
Schedule 2.03(a);     (b)   all furniture, fixtures and equipment located in,
and all contracts relating to Seller’s office at 131 South Robertson Street, New
Orleans, Louisiana;     (c)   all corporate, financial, legal and tax records of
Seller, except those required by Buyer for governmental required corporate
filings;     (d)   any and all proceeds, benefits, refunds, settlements, income
or revenue accruing and attributable to the Assets prior to the Effective Time
(other than with respect to any imbalances described on the Imbalance
Statement), and any and all claims of Seller or its Affiliates for refunds of or
loss carry forwards with respect to taxes attributable to the Assets for any
period prior to the Effective Time;     (e)   any and all proceeds from the
settlements of contract disputes with purchasers of Hydrocarbons or byproducts
from the Properties, insofar as said proceeds are attributable to periods of
time prior to the Effective Time;     (f)   any and all rights to use Seller’s
(including the parent, Affiliates or subsidiary of Seller) name, marks, trade
dress or insignia, and all of Seller’s (including the parent, Affiliates or
subsidiary of Seller) intellectual property, including, but not limited to
patents, trade secrets, and copyrights;     (g)   any and all rights, titles,
claims and interests of Seller or its parent, Affiliates or subsidiary to or
under any policy or agreement of guaranty, insurance or indemnity, any bond, or
to any insurance proceeds or awards, to the extent attributable to pre-Effective
Time events; and any employment, consulting, office lease or accounting service
contracts to the extent not listed on Schedule 2.02(e)(i);

8



--------------------------------------------------------------------------------



 



  (h)   any and all claims, causes of action of Seller arising from acts,
omissions or events, or damages to or destruction of property, occurring prior
to the Effective Time;     (i)   all interpretive data, analysis and similar
information of a proprietary nature including, without limitation, information
such as business models, economic evaluation and analyses, and proprietary
seismic processing methods; and     (j)   information or materials (including
any seismic data) that Seller is legally prohibited from disclosing or
transferring to Buyer or which are subject to a transfer fee.

ARTICLE III
PURCHASE PRICE

3.01 Purchase Price.



  (a)   The purchase price to be paid by Buyer to Seller for the Assets is One
Hundred Eighty-Two Million Five Hundred Thousand and No/100 Dollars
($182,500,000.00) (the “Purchase Price’).     (b)   The Purchase Price shall be
increased by an amount equal to the sum of the following amounts (determined
without duplication and on an accrual basis in accordance with GAAP consistently
applied):



  (i)   the amount of all expenses (net to Seller’s interests) incurred and paid
or to be paid by or on behalf of Seller that are attributable to the ownership
or operation of the Assets after the Effective Time, including capital
expenditures, royalties, ad valorem, property and similar taxes and assessments,
severance, sales and production taxes (but excluding income taxes and franchise
taxes), rentals and similar charges, amounts billed under applicable operating
agreements and prepaid expenses;     (ii)   the amount (if any) of increase
required pursuant to Section 7.01(d); and     (iii)   an amount equal to the
actual proceeds from the sale of the Hydrocarbons described in Section 2.02(d)
that have been produced and are in storage upstream of the sales delivery point
or within processing plants as of the Effective Time.



  (c)   The Purchase Price shall be decreased by an amount equal to the sum of
the following amounts (determined without duplication and on an accrual basis in
accordance with GAAP consistently applied):



  (i)   the amount of all proceeds (net to Seller’s interests) earned and
received by or to be received by or on behalf of Seller that are attributable to
the ownership or operation of the Assets after the Effective Time, except as
provided in Section 3.01(b)(iii);     (ii)   an amount equal to the value of the
suspense accounts maintained by Seller, as described on Schedule 3.01(c)(ii)
(“Suspense Amounts”); and     (iii)   any adjustments required pursuant to the
terms of Sections 3.05(d), 7.01(c), 7.02(c), 7.03(a)(ii), 7.04(c), 7.05 or
7.06(b).

3.02 Calculation of Purchase Price. Seller shall prepare and deliver to Buyer,
at least five “Business Days” (which term shall mean any day except a Saturday,
Sunday or other day on which commercial banks are required or authorized by law
to be closed) prior to the Closing Date, Seller’s statement of the Purchase
Price to be paid at Closing pursuant to Section 3.01.

3.03 Calculation of Adjusted Purchase Price. On or prior to the 120th day after
the Closing Date, Seller shall present Buyer with a statement setting forth each
adjustment to the Purchase

9



--------------------------------------------------------------------------------



 



Price required pursuant to Section 3.01 and showing the calculation of each
adjustment (the “Adjustment Statement”). Buyer will give personnel, accountants
and representatives of Seller reasonable access to the Assets and Buyer’s
premises and to its books and records for purposes of preparing the Adjustment
Statement and will cause appropriate personnel of Buyer to assist Seller and
Seller’s personnel, accountants and representatives, at no cost to Seller, in
the preparation of the Adjustment Statement. Seller will give personnel,
accountants and representatives of Buyer reasonable access to the Assets and
Seller’s premises and to its books and records for purposes of reviewing the
calculations set forth on the Adjustment Statement and will cause appropriate
personnel of Seller to assist Buyer and Buyer’s personnel, accountants and
representatives, at no cost to Buyer, in verification of the Adjustment
Statement. The Adjustment Statement shall become final and binding on Seller and
Buyer 120 days following the date the Adjustment Statement is received by Buyer,
except to the extent that prior to expiration of such 120-day period, Buyer may
deliver to Seller one or more notices, as hereinafter provided, of its
disagreement with the contents of the Adjustment Statement. If Buyer provides
notice, such notice shall be in writing and set forth Buyer’s disagreements with
respect to any portion of the Adjustment Statement, together with Buyer’s
proposed changes thereto, and shall include an explanation in reasonable detail
of, and, to the extent available to Buyer, such supporting documentation as is
reasonably necessary to support such changes. Seller may respond to such notices
with additional information in support of the Adjustment Statement, or modify or
revise the Adjustment Statement based on additional information. Any
disagreements with or changes to the Adjustment Statement not included in such
notices shall be waived by Buyer. Upon written agreement between Buyer and
Seller resolving all disagreements as set forth in such notices and replies, the
Adjustment Statement (including any modifications or revisions thereto as are so
agreed) will become final and binding on Buyer and Seller as to the adjustments
to the Purchase Price required pursuant to Section 3.01. If the Adjustment
Statement has not become final and binding by the 240th day following the
Closing Date, then Buyer or Seller may submit any unresolved disagreements of
Buyer and Seller set forth in the aforesaid notices to an internationally
recognized accounting firm that is not the principal accounting firm of either
Buyer or Seller, for final and binding determination. The fees and expenses of
said accounting firm in making such determination shall be borne by the Party
that is seeking final and binding determination. Upon resolution of such
unresolved disagreements of Buyer and Seller, the Adjustment Statement
(including any revisions thereto as are so resolved or agreed), shall be
conclusive, final and binding on Buyer and Seller as to the adjustments to the
Purchase Price required pursuant to Section 3.01.

3.04 Post Closing Adjustment. Within 5 Business Days after the final
determination of the Adjusted Purchase Price in accordance with Section 3.03 or
otherwise, Buyer shall pay to Seller or Seller shall pay to Buyer, as the case
may be, the amount by which such final Adjusted Purchase Price is greater than
or less than, respectively, the Estimated Adjusted Purchase Price. Nothing in
this Section shall limit any right or obligation of any Party to receive
revenues or reimbursement after the final accounting, and in this regard
(a) should any Party receive revenues to which another Party is entitled
(whether before or after the final accounting), such responsible Party shall pay
over such revenues to the appropriate Party as soon as reasonably practicable
but in no event more than 30 days after receipt thereof, and (b) should any
Party pay for costs or expenses for which another Party is responsible, such
responsible Party shall reimburse the other Party within 30 days of the date the
responsible Party receives an invoice for such costs and expenses.

3.05 Deposit.



  (a)   Within five (5) Business Days after the execution of this Agreement by
Seller and Buyer, Buyer shall tender to Seller ten percent (10%) of the Purchase
Price in U.S. currency (the “Deposit”). If payment of the Deposit is tendered by
cashier’s check drawn on a United States of America banking institution, said
funds shall be mailed via certified

10



--------------------------------------------------------------------------------



 



      U.S. Mail to Seller at the address provided in Section 13.05, or in cash
by wire transfer of immediately available funds to the account specified in
writing by Seller. The Deposit shall be held by Seller subject to the terms of
this Agreement.



  (b)   If all conditions precedent to the obligations of Buyer set forth in
Section 8.02 have been met (or Seller is ready, willing and able to immediately
satisfy such conditions) and the Closing does not occur on or before the
June 20, 2005, because of the failure of Buyer to perform any of its obligations
hereunder, except where such failure is otherwise permitted under this
Agreement, then in such event, Seller shall have the option to terminate this
Agreement upon written notice to Buyer, in which case Seller shall retain the
Deposit, and such remedy shall be the exclusive remedy for Buyer’s failure to
perform its obligations under this Agreement. The Parties agree in advance that
actual damages would be difficult to ascertain and that such termination fee is
a fair and equitable amount to be paid by Buyer to reimburse Seller for damages
sustained due to the failure to close this transaction.     (c)   In the event
(i) this Agreement is terminated by the mutual written agreement of Buyer and
Seller, or (ii) the Closing does not occur on or before June 20, 2005, for any
reason other than as set forth in Section 3.05(b), then Seller shall wire
transfer the Deposit (without interest) to Buyer to an account designated in
writing by Buyer within five (5) Business Days after the applicable event
described in clause (i) or (ii).     (d)   if the Closing occurs, then the
Deposit paid to Seller shall be retained by Seller and the Purchase Price
payable to Seller at Closing shall be reduced by the amount of such Deposit.

3.06 Allocated Values. Seller and Buyer agree that the Purchase Price has been
allocated among the Properties as set forth in Schedule 3.06 (the “Allocated
Values”). Such Allocated Values shall be used for purposes of calculating
certain adjustments to the Purchase Price and in connection with Seller’s
compliance with any applicable preferential rights to purchase or sell, as
contemplated by Section 7.04. The Parties agree that any tax allocation that is
reported under Section 1060 of the Code, and any Form 8594 filed with respect to
this transaction, shall reflect a reporting consistent with the allocation of
values contained in Schedule 3.06.

ARTICLE IV
CLOSING

4.01 Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Seller, 131 South Robertson
Street, New Orleans, Louisiana 70112, at 10:00 am., local time, on or before
June 10, 2005, or at such time as mutually agreed between the Parties. In the
event the conditions to Closing have not been satisfied on or before June 10,
2005, the day on which Closing occurs (the “Closing Date”) shall automatically
be extended until the first Business Day after the conditions to Closing have
been satisfied, but in no event beyond June 20, 2005.

4.02 Actions To Be Taken At Closing. At Closing, the following shall occur:



  (a)   Seller shall execute and deliver to Buyer (i) a master assignment in the
form of Schedule 4.02(a)(i) conveying and delivering title to all of the Leases
and other Assets owned by Seller and (ii) assignments of record title and/or
operating rights to the Leases in the form of Schedule 4.02(a)(ii) for each
Lease owned by Seller;     (b)   Seller shall execute and deliver to Buyer and
Buyer shall execute and deliver to Seller an affidavit, signed under penalties
of perjury, that (i) states that Seller or Buyer, as the case may be, is not a
“foreign person” within the meaning of Section 1445 of the

11



--------------------------------------------------------------------------------



 



      Code and (ii) sets forth Seller’s or Buyer’s name, taxpayer identification
number and office address;



  (c)   At or before the Closing, pursuant to Section 4.03, Buyer shall pay to
Seller the Purchase Price in accordance with Section 3.01;     (d)   Seller
shall execute and deliver to Buyer letters in lieu of transfer orders (or
similar documentation), in form reasonably acceptable to the Parties;     (e)  
Buyer shall deliver to Seller and Seller shall deliver to Buyer an officer’s (or
authorized person’s) certificate on behalf of such Party to the effect that the
conditions set forth in Sections 8.01(a) and (b), in the case of Buyer, and
Sections 8.02(a) and (b), in the case of Seller, have been satisfied in all
respects; and     (f)   Seller and Buyer shall execute and deliver such other
instruments and documents and take such other actions as may be reasonably
necessary or desirable to evidence and effectuate the transactions contemplated
by this Agreement.     (g)   Buyer shall deliver or cause the delivery of a
corporate guaranty whereby Cal Dive International Inc., the parent corporation
of Buyer, will punctually satisfy the performance and compliance of Buyer, as to
Buyer’s proportionate share of the obligations to plug and abandon the wells and
pipelines, the removal of facilities, platforms and other appurtenances, and the
cleanup and site clearance of the Lease premises, pursuant to the Legal
Requirements of any Governmental Authority having jurisdiction over the Assets.
The Guaranty Agreement shall remain in full force and effect until such time as
Buyer, its successor or assigns, has provided Seller (i) a mutually acceptable
performance bond, letter of credit or alternate security for said obligations or
(ii) until the aforesaid obligations have been satisfied pursuant to the terms
and conditions of Leases or Governmental Authority, as applicable.

4.03 Payments. Except as provided in Section 3.05(a), all amounts required under
Articles III or IV to be paid by any Party hereto to another Party hereto shall
be made by wire transfer of immediately available funds to an account designated
by the payee thereof, which designation shall be made not later than two
Business Days prior to the date such payment is due.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants:

5.01 Existence. Seller is a duly organized and validly existing under the laws
of the jurisdiction of its organization. Seller has full legal power, right and
authority to carry on its business in the states where the Assets are located.
Seller is duly qualified to do business, and is in good standing, in the States
of Louisiana and Texas. Seller is duly qualified with the Minerals Management
Service to carry on its business in the Outer Continental Shelf, Gulf of Mexico
federal waters.

5.02 Legal Power. Seller has the legal power and right to enter into and perform
this Agreement and the transactions contemplated hereby. The consummation of the
transactions contemplated by this Agreement will not violate, be in conflict
with, constitute a default under, result in a breach of, or allow the
acceleration of the performance required by:



  (a)   any provision of Seller’s constitutional documents;     (b)   any
material agreement or instrument to which the Assets are subject or Seller is a
party or by which Seller is bound; or

12



--------------------------------------------------------------------------------



 



  (c)   any Legal Requirement applicable to the Assets or to Seller as a party
in interest.

5.03 Execution. The execution, delivery and performance of this Agreement and
the transactions contemplated hereby are duly and validly authorized by all
requisite corporate action on the part of Seller. This Agreement constitutes the
legal, valid and binding obligation of Seller enforceable in accordance with its
terms.

5.04 Broker. Seller has not employed, directly or indirectly, any broker or
finder or incurred, directly or indirectly, any liability for any brokerage
fees, commissions or finders’ fees in connection with the transactions
contemplated by this Agreement for which Buyer will become directly or
indirectly liable.

5.05 Suits. Except as set forth on Schedule 5.05, (i) there is no legal,
administrative or arbitration proceeding pending, (ii) to Seller’s Knowledge,
there is no legal, administrative or arbitration proceeding threatened, and
(iii) to Seller’s Knowledge, there is no legal or administrative inquiry or
investigation pending or threatened that could adversely affect Buyer or the
Assets.

5.06 Compliance with Laws. Except as set forth on Schedule 5.06, to Seller’s
Knowledge, Seller has owned, developed, maintained and operated (or, with
respect to Assets operated by third parties, to Seller’s Knowledge, such third
party has operated) the Assets in compliance with all Legal Requirements
existing as of the Effective Time, except where such non-compliance has been
cured.

5.07 Contracts and Leases. Schedule 2.02(e)(i) sets forth a list of contracts or
agreements by which Seller is bound with respect to the Assets that are material
and reasonably necessary to the operation of the Assets that are not of record
in the appropriate lease files of the Minerals Management Service or the county
or parish where the Properties are located or adjacent to the Properties. Except
as set forth on Schedule 5.07, (a) Seller has fulfilled (or, with respect to
Assets operated by third parties, to Seller’s Knowledge such third party has
fulfilled) all requirements for filings, certificates, disclosures of parties in
interest, and other similar matters required under the terms of the oil and gas
leases comprising the Properties (the “Leases”); (b) except as provided in
Schedule 5.07, there are no express obligations applicable after the Effective
Time to engage in continuous development operations (that have not been
completed) in order to maintain any Lease; (c) there are no provisions
applicable to such Leases which increase the royalty share of the Lessor
thereunder except as such increases are reflected in the Leases; (d) with
respect to the Leases, Seller has paid (or, with respect to Leases with respect
to which the following payments are being made on behalf of Seller by
non-affiliated third parties, to Seller’s Knowledge such third parties have
paid) all rental payments, royalty payments, shut-in payments, or other payments
or commitments required thereunder to have been paid through the date hereof;
and (e) no event has occurred which upon the giving of notice or lapse of time
or both would constitute a breach or default by Seller (which has not been
waived or cured) of any obligation under the Leases or the Contracts or which
would permit another party to terminate such Leases or Contracts.

5.08 Operations Matters. With respect to the joint, unit or other operating
agreements relating to the Assets (a) except as set forth on Schedule 5.08(a),
there are no outstanding commitments under authorities for expenditures for
payments of greater than $100,000 net to Seller’s interest (with respect to any
single authority for expenditure) which are due from Seller which have not been
made, and (b) except as set forth on Schedule 5.08(b), there are no operations
under the operating agreements with respect to which Seller has become a
non-consenting party and is subject to a non-consent penalty applicable after
the Effective Time.

5.09 Wells. With respect to the oil, gas, saltwater disposal, injection and
other wells which are located on the Properties, including but not limited to
the wells that are listed on Schedule 5.09, (the “Wells”), all of the Wells
drilled by Seller have been drilled at legal locations within the

13



--------------------------------------------------------------------------------



 



boundaries of the appropriate Lease, lands pooled or unitized therewith, or
lands on which Seller or the operator of such Wells has the right to locate such
Wells. No Well (or, with respect to Wells operated by third parties, to Seller’s
Knowledge, no Well) is subject to penalties on allowables after the date hereof
because of any overproduction or violation prior to the Effective Time of Legal
Requirements existing as of the Execution Date which would prevent such Well
from being entitled to its full legal and regular allowance from and after the
date hereof. All Wells (or, with respect to Wells operated by third parties, to
Seller’s Knowledge, all Wells) located on the Leases, or on lands pooled or
unitized therewith, which Wells have been plugged and abandoned, have been
plugged and abandoned in accordance with then applicable Legal Requirements. To
Seller’s Knowledge, the Wells constitute all of the wells located on the
Properties or associated with the Overrides (including any permanently plugged
and abandoned wells).

5.10 Platforms. With respect to the platforms which are located on the
Properties, including but not limited to the platforms listed on Schedule 5.10,
(the “Platforms”), all Platforms have been installed at legal locations within
the boundaries of the appropriate Lease, lands pooled or unitized therewith, or
lands on which Seller or the operator of such Platforms has the right to locate
such Platforms.

5.11 Pipelines. With respect to the pipelines which are located on the
Properties, including but not limited to the pipelines listed on Schedule 5.11,
(the “Pipelines”), all Pipelines have been installed at legal locations within
the boundaries of the appropriate Lease, lands pooled or unitized therewith, or
lands on which Seller or the operator of such Pipelines has the right to locate
such Pipelines.

5.12 Permits and Licenses. There are no (or, with respect to Assets operated by
third parties, to Seller’s Knowledge there are no) proceedings pending or, to
Seller’s Knowledge, threatened, challenging or seeking revocation or limitation
of any permits, licenses, approvals and consents from Governmental Authorities
necessary to conduct operations on the Assets in accordance with Legal
Requirements existing as of the Execution Date.

5.13 Liens. Except for the Permitted Encumbrances or the security interests that
have been created by the various operating agreements or similar agreements
affecting the Properties, there are no borrowings, loan agreements, promissory
notes, pledges, mortgages, guaranties, liens or similar liabilities which are
secured by or constitute an encumbrance on the Assets.

5.14 Preferential Rights and Consents to Assign. Except as set forth on
Schedule 5.14, there are no preferential rights providing a third party the
option to purchase any of the Assets or sell additional interests in any
Property included in the Assets which will not have been exercised pursuant to
Section 7.04, or waived by the holder thereof prior to the Closing Date, that
are triggered by this transaction. Except for (i) consents or approvals of or
filings with the United States Department of Interior, the Minerals Management
Service or other applicable Governmental Authorities in connection with
assignments of the Assets as contemplated by Section 7.05, (ii) the matters set
forth on Schedule 5.14 or of record at the Effective Time, (iii) consents or
approvals obtained before the Closing Date, and (iv) consents or approvals with
respect to Properties removed from the Assets pursuant to Section 7.05, no
consent, approval, authorization or permit of, or filing with or notification
to, any Person is required for or in connection with the execution and delivery
of this Agreement by Seller or for or in connection with the consummation of the
transactions and performance of the terms and conditions contemplated hereby by
Seller.

5.15 Taxes. Except for taxes being contested in good faith, Seller is not
delinquent in the payment of any taxes (other than income or franchise taxes),
including excise taxes, ad valorem or other property taxes, sales taxes,
transfer taxes, severance taxes, and production taxes relating to, or in
connection with the operation of, the Assets and attributable to periods ending
on or before the Effective Time or the Execution Date. As of the Closing Date,
Seller will not be

14



--------------------------------------------------------------------------------



 



delinquent in the payment of any such taxes attributable to periods ending on or
before the Closing Date.

5.16 Environmental Matters. Seller has obtained (or, with respect to Assets
operated by third parties, to Seller’s Knowledge such third party has obtained)
all permits, licenses and other authorizations that are required under any
Environmental Laws existing as of the Effective Time and are material to the
operation of the Assets. Except as set forth on Schedule 5.16, to Seller’s
Knowledge, no event, condition, circumstance, activity, practice, incident,
action or plan exists or has occurred with respect to any portion of the Assets
that constitutes a violation of any Environmental Law existing as of the
Effective Time with respect to any of the Assets, except where such violation
has been cured.

5.17 Bankruptcy. There are no bankruptcy, reorganization or arrangement
proceedings pending, or to Seller’s Knowledge threatened, against Seller or any
Affiliate of Seller.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as follows:

6.01. Existence. Buyer is duly organized, validly existing and in good standing
under the laws of the state of its organization. Buyer has full legal power,
right and authority to carry on its business in the states where the Assets are
located. Buyer is duly qualified to do business, and is in good standing, in the
States of Louisiana and Texas. Buyer is duly qualified with the Minerals
Management Service to carry on its business in the Outer Continental Shelf, Gulf
of Mexico federal waters.

6.02 Legal Power. Buyer has the legal power and right to enter into and perform
this Agreement and Buyer has the legal power and right to perform the
transactions contemplated hereby. The consummation of the transactions
contemplated by this Agreement will not violate, or be in conflict with:



  (a)   any provision of Buyer’s certificate of incorporation or by-laws;    
(b)   any material agreement or instrument to which Buyer is a party or by which
Buyer is bound; or     (c)   any judgment, order, ruling or decree applicable to
Buyer as a party in interest or any Legal Requirement applicable to Buyer.

6.03 Execution. The execution, delivery and performance of this Agreement and
the transactions contemplated hereby are duly and validly authorized by all
requisite corporate or partnership action on the part of Buyer. This Agreement
constitutes the legal, valid and binding obligation of Buyer enforceable in
accordance with its terms.

6.04 Brokers. Buyer has not employed, directly or indirectly, any broker or
finder or incurred, directly or indirectly, any liability for any brokerage
fees, commissions or finders’ fees in connection with the transactions
contemplated by this Agreement for which any Seller will become directly or
indirectly liable.

6.05 Investment. Buyer is an accredited investor as defined in Regulation D of
the Securities Act and is acquiring the Assets for its own account, for
investment and not with a view to, or for offer or resale in connection with, a
distribution thereof within the meaning of the Securities Act or a distribution
thereof in violation of any applicable securities laws. Buyer, together with its
directors, executive officers and advisors, is familiar with investments of the
nature of the Assets, understands that this investment involves substantial
risks, has adequately investigated the Assets and has substantial knowledge and
experience in financial and business matters and

15



--------------------------------------------------------------------------------



 



the ownership and operation of oil and gas properties such that it is capable of
evaluating, and has evaluated, the merits and risks inherent in purchasing the
Assets and is able to bear the economic risks of such investment.

6.06 Qualification. Buyer is a Qualified Buyer. Buyer’s ability to satisfy all
of its obligations under this Agreement to be performed at Closing is not
subject to obtaining financing or to any other financing contingency. Buyer is
not aware of any event or occurrence that is reasonably likely to result in its
inability to have the financial capacity to complete its obligations hereunder.

ARTICLE VII
COVENANTS

7.01 Title Matters.



  (a)   Examination Period. Seller shall permit Buyer and/or its representatives
to examine, at all reasonable times, in Seller’s offices, all abstracts of
title, title opinions, title files, ownership maps, lease files, assignments,
division orders, operating records and agreements pertaining to the Assets
insofar as same may now be in existence and in the possession of Seller. The
examination period (the “Examination Period”) shall begin on the Execution Date
and shall terminate at 5:00 p.m., local time in New Orleans, Louisiana on
May 31, 2005; provided, however, in the event that Buyer or an Affiliate of
Buyer, as of the Execution Date, already owns a working interest in any of the
oil and gas leases that also include a particular Property, the Examination
Period for all purposes with respect to such Property shall be the 14-day period
immediately following the Execution Date.     (b)   Notice of Title Defects. If
Buyer discovers any Title Defect, as soon as reasonably practical but no later
than the expiration of the Examination Period, Buyer shall notify Seller of such
alleged Title Defect. To be effective, such notice must (i) be in writing,
(ii) be received by Seller prior to the expiration of the Examination Period,
(iii) describe the Title Defect in sufficient, specific detail, (iv) identify
the specific Property affected by such Title Defect, and (v) include the amount
by which Buyer would agree to adjust the Purchase Price in order to accept such
Title Defect. Upon the receipt of such effective notice from Buyer, Seller shall
have the option, but not the obligation, to attempt to cure such Title Defect at
any time prior to Closing, or agree to adjust the Purchase Price in order for
Buyer to accept such Title Defect pursuant to Section 7.01(c)(ii).     (c)  
Remedies for Title Defects.



  (i)   With respect to each Title Defect that is not cured on or before the
Closing, the Purchase Price shall be adjusted by an amount agreed upon in
writing by Buyer and Seller (each acting reasonably) as being the value of such
Title Defect, taking into consideration the Allocated Value of the Property
subject to such Title Defect, and the legal effect of such Title Defect on the
Property affected thereby (other than in the case of Title Defects described in
clause (ii) below, which shall be treated in the manner therein described).    
(ii)   If a Title Defect is the result of a discovery by Buyer that the
applicable Seller owned, as of the Effective Time, a Net Revenue Interest in a
Property that is less than the Net Revenue Interest for such Property set forth
in Schedules 2.02(a)(i) and 5.09, then Buyer and Seller agree that the Purchase
Price shall be decreased by an amount equal to the product of the Allocated
Value for such Property and the proportionate reduction in such Net Revenue
Interest as a result of such Title Defect, in which case the Parties shall
proceed to Closing and the Property shall be

16



--------------------------------------------------------------------------------



 



      conveyed by such Seller to Buyer subject to such Title Defect with a
reduction of the Purchase Price by such amount.



  (iii)   If, on or before five Business Days prior to the Closing Date, Buyer
and Seller have not agreed upon the validity of any asserted Title Defect or, in
the case of a Title Defect other than that described in clause (ii), have not
agreed on the amount, if any, by which the Purchase Price should be reduced on
account of the Title Defect, Seller shall have the option, in its sole
discretion, upon written notice to Buyer, prior to or on the Closing Date, to
either (x) indemnify and defend Buyer against all Indemnified Losses resulting
from such Title Defect (in an amount not to exceed the Allocated Value of the
affected Property), in which case the Parties shall proceed to Closing and the
affected Property shall be conveyed by the Seller to Buyer subject to such Title
Defect with no adjustment to the Purchase Price, (y) accept the Buyer’s
valuation of the Title Defect, in which case the Parties shall proceed to
Closing and the Property shall be conveyed by Seller to Buyer subject to such
Title Defect with a reduction of the Purchase Price by such value, or (z) remove
the affected Property from the Assets to be conveyed to Buyer hereunder, in
which case the Parties shall proceed to Closing and the affected Property shall
be retained by such Seller, and the Purchase Price shall be adjusted by
Allocated Value of such Property.     (iv)   If, pursuant to this
Section 7.01(c), the Purchase Price is reduced with respect to a given Title
Defect, Seller shall have the right, but not the obligation, at any time within
six months after the Closing Date, to cure or cause to be cured such Title
Defect, and Buyer shall allow such Seller and its representatives such access to
the Assets as is necessary or reasonable for the purpose thereof and shall
reasonably cooperate with such Seller’s efforts. If any such Title Defect is
cured within such period of time, then Buyer shall promptly pay to such Seller
by wire transfer the amount by which the Purchase Price was reduced on account
of such Title Defect, after adjustments to such amount from the Effective Time
pursuant to Section 3.01, applied mutatis mutandis, and Seller shall assign to
Buyer the Property associated with such Title Defect.     (v)   Notwithstanding
anything herein to the contrary, there shall be no adjustment to the Purchase
Price for any Title Defect if the value associated with such Title Defect is
less than $50,000 and, in the event such $50,000 level is reached, any
adjustment shall only be made with respect to the amount in excess of $50,000;
provided, however, there shall be no further such deduction applied to Title
Defects after a cumulative amount of $500,000 in deductibles (including Title
Defects with associated values less than $50,000) has been reached.



  (d)   Upward Adjustment.



  (i)   In the event that Buyer discovers that the Net Revenue Interest of the
applicable Seller with respect to a particular Property is greater than the Net
Revenue Interest set forth in Schedules 2.02(a)(i) and 5.09, Buyer shall
promptly notify Seller in writing of the same (the “Upward Adjustment Notice”),
such notice to include a description of the affected Property and the revised
Net Revenue Interest.     (ii)   Upon Seller’s receipt of the Upward Adjustment
Notice, or in the event that Seller independently determines that the Net
Revenue Interest of any Property is greater than that set forth in Schedules
2.02(a)(i) and 5.09, Seller and Buyer agree that the Purchase Price shall be
increased by an amount equal to the product of the Allocated Value for such
Property and the proportionate increase in such Net Revenue Interest for such
Property.

17



--------------------------------------------------------------------------------



 



  (e)   Limited Warranty of Title. Except as set forth in the following
sentence, the transfer of the Assets to Buyer shall be without warranty of title
of any kind whatsoever, express, implied or statutory. Seller does hereby bind
and obligate itself and its successors and assigns to warrant and defend,
subject to the terms hereof, title to the Assets unto Buyer, its successors and
assigns, against all persons lawfully claiming or to claim the same or any part
thereof by, through or under such Seller, but not otherwise, subject to Title
Defects described in Section 7.01(c)(iii)(y) and Permitted Encumbrances.

7.02 Environmental Matters.



  (a)   Environmental and Regulatory Assessment. Buyer shall have the right, at
its sole cost, risk and expense, to conduct or have conducted an Environmental
and Regulatory Assessment of the Assets. The Environmental and Regulatory
Assessment shall be conducted during the Examination Period. Seller agrees to
provide Buyer (or its contractor) with reasonable access to the Assets to
conduct the Environmental and Regulatory Assessment. Seller shall have the right
to require Buyer (or its contractor) to conform to Seller’s (or the operator’s,
if not Seller’s) safety and industrial hygiene procedures in the conduct of the
Environmental and Regulatory Assessment. Buyer shall promptly repair (or require
its consultant to repair) any and all damages to the Assets or other property
caused by such activities, and shall restore the Assets or other property to the
same condition as before the Environmental and Regulatory Assessment to the
satisfaction of Seller. The Environmental and Regulatory Assessment shall not be
conducted in such a manner as to interfere with business operations conducted on
or with respect to the Assets. Buyer agrees to assume responsibility and
indemnify and hold harmless Seller and the other owners of the Assets for any
and all personal injury, death or damage to property attributable to Buyer’s (or
its contractor’s) performance of the Environmental and Regulatory Assessment.
Buyer agrees that the obligations contained in the penultimate sentence of this
Section 7.02(a) shall survive regardless of the consummation of the transactions
contemplated in the Recitals to this Agreement.     (b)   Notice of Material
Environmental Condition. As soon as reasonably practicable but no later than the
expiration of the Examination Period, Buyer shall notify Seller in writing (the
“Environmental Notice”) of the existence of any alleged Material Environmental
Condition(s) affecting one or more of the Assets. The Environmental Notice shall
describe the nature of the alleged Material Environmental Condition and the
estimated net present value of remediating the alleged Material Environmental
Condition using the most cost effective remedy available that satisfies the
minimum applicable clean-up requirements under Environmental Law. The
Environmental Notice shall also provide documentation and calculations
reasonably substantiating the existence of the alleged Material Environmental
Condition and supporting the estimate of the net present value of the most cost
effective remedy. The term “Material Environmental Condition” as used herein,
shall mean an environmental condition affecting a particular Property which
(i) constitutes a violation of Environmental Law or a condition for which
remediation is required (or if known, would be required) under Environmental
Law; (ii) will cost, together with all such other conditions affecting the same
Property, in excess of $50,000 (net to the applicable Seller’s interest) to
remediate, as determined by the estimated net present value of the most cost
effective remedy reasonably available that satisfies the minimum applicable
clean-up requirements under Environmental Law; and (iii) is not listed on
Schedule 5.16 to this Agreement. Notwithstanding the preceding sentence, in the
event Buyer reasonably requests and Seller denies consent for Buyer to conduct
any surface or subsurface invasive or intrusive sampling of the Assets, the
applicable environmental condition shall be deemed to qualify as a Material
Environmental Condition.

18



--------------------------------------------------------------------------------



 



  (c)   Remedies. Upon receipt of the Environmental Notice, Seller shall have
the option, in its sole discretion, upon written notice to Buyer prior to
Closing, to either (i) retain liability for the alleged Material Environmental
Condition following assignment of the affected Property to Buyer at Closing and
indemnify and defend the Buyer Indemnitees for such Material Environmental
Condition, (ii) reduce the Purchase Price at Closing by the cost of remediating
the alleged Material Environmental Condition as agreed by Buyer and Seller, in
which case Buyer shall indemnify Seller for such Material Environmental
Condition, or (iii) remove the affected Property from the sale contemplated by
this Agreement and adjust the Purchase Price at Closing by the Allocated Value
of such Property. If Seller elects clause (c)(i) above, then: (i) Buyer shall
provide Seller (or its consultants) reasonable access to the Assets for purposes
of completing the remediation, and shall not otherwise unreasonably interfere
with Seller’s (or its consultants’) efforts to complete the remediation to the
full extent required under applicable Environmental Laws; and (ii) Seller agrees
to assume responsibility for and indemnify and defend the Buyer Indemnitees
against any personal injury, death or damage to property attributable to
Seller’s (or its contractors’) performance of such remediation; provided,
however, that such remediation shall not be conducted in such a manner as to
interfere with business operations conducted on or with respect to the Assets.
Notwithstanding any provision in this Agreement to the contrary, Seller’s
obligations pursuant to clause (c)(i) above are limited solely to the portion of
any Material Environmental Condition attributable to activities occurring prior
to the Closing Date or Seller’s remediation activities, and Seller shall not be
responsible under clause (c)(i) for any contribution to or exacerbation of any
Material Environmental Condition occurring on or after the Closing Date unless
caused by Seller’s remediation activities.     (d)   Confidentiality of
Collected Data. In the event that the purchase contemplated by this Agreement
fails to close for any reason, Buyer shall return to Seller the original and all
copies of any data and information acquired pursuant to the Environmental and
Regulatory Assessment, and any reports, analyses, summaries, maps, and the like
generated therefrom or based thereon.

7.03 Operation of Assets.



  (a)   Except as contemplated in this Agreement, otherwise consented to by
Buyer in writing (which consent will not be unreasonably delayed, withheld or
conditioned) or as provided for in any applicable operating agreement or other
agreement set forth in any Schedule hereto, during the period of time from the
Effective Time through the Closing Date, Seller shall operate its business with
respect to the Assets, in all material respects, in the ordinary course of
business as previously conducted. Notwithstanding the foregoing:



  (i)   until the Closing Date, Seller to the extent of its right to do so,
shall operate and maintain the Assets in a proper and prudent manner in
accordance with its past practices;     (ii)   from the Execution Date, Seller
shall not, without the prior approval of Buyer, which approval shall not be
unreasonably withheld or delayed:



  (A)   surrender or abandon any of the Assets other than in accordance with the
terms of the contracts listed on Schedule 2.02(e)(i);     (B)   amend or
terminate any agreement or instrument relating to the Assets if the amendment or
termination could reasonably be expected to have an adverse effect exceeding
$75,000 on the value of any one or more of the Assets;     (C)   mortgage,
pledge, assign, sell, transfer, or otherwise dispose of or encumber, or allow
the mortgaging, pledging, assigning, sale, transfer or other

19



--------------------------------------------------------------------------------



 



      disposition or encumbrance, of any of the Assets other than chattel
property or other personal property that is replaced by equivalent property or
consumed in the operation of the Assets and other than liens arising in the
ordinary course of business as a result of the operations under agreements
affecting the Assets;



  (D)   remove or cause to be removed any tangible property out of the ordinary
course of business; or     (E)   propose or initiate the exercise of any right
or option relative to or arising as a result of the ownership of the Assets, or
propose or initiate any operations on the Assets which have not been commenced
or committed to by Seller on the date hereof except that without the consent of
Buyer. Seller may propose or initiate any operation on the Assets for, and may
propose or initiate the exercise of any right or option relative to (i) the
protection of life, health, the environment or property in the event of an
emergency, or (ii) any operation Seller’s share of which is not in excess of
$100,000; provided, however, that if any Seller seeks to undertake an operation
for more than $100,000 (net to Seller’s interest) it believes to be necessary to
maintain a Lease, it shall seek Buyer’s prior written consent, not to be
unreasonably withheld, and if Buyer’s consent is not obtained, Seller may
proceed with such operation and such Property shall be removed from the Assets
and the Purchase Price shall be decreased by the Allocated Value of such
Property; and



  (iii)   from the date hereof until the Closing Date, Seller shall not enter
into any obligations or commitments with respect to the Assets (other than
obligations or commitments described in Section 7.03(a)(ii)(E)), Seller’s share
of which is in excess of $100,000 for any single item without the prior approval
of Buyer, which approval shall not be unreasonably withheld or delayed.



    SELLER WILL NOT BE LIABLE FOR ANY ACT OR OMISSION WITH RESPECT TO ITS
OPERATION OF THE ASSETS FROM THE EFFECTIVE TIME THROUGH THE CLOSING DATE, EXCEPT
TO THE EXTENT OF ANY WILLFUL MISCONDUCT OR GROSS NEGLIGENCE ON THE PART OF
SELLER OR A BREACH BY SELLER OF ITS REPRESENTATIONS AND WARRANTIES IN ARTICLE V.
IF THE CLOSING OCCURS, BUYER WILL INDEMNIFY SELLER FOR LOSSES INCURRED BY SELLER
OPERATING THE ASSETS FROM THE EFFECTIVE TIME THROUGH THE CLOSING DATE REGARDLESS
OF THE NEGLIGENCE, STRICT LIABILITY, FAULT OR OTHER RESPONSIBILITY OF BUYER,
EXCEPT TO THE EXTENT SUCH LOSSES ARE INCURRED AS A RESULT OF THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF SELLER OR A BREACH BY SELLER OF ITS
REPRESENTATIONS AND WARRANTIES IN ARTICLE V.



  (b)   Buyer acknowledges that Seller owns undivided interests in certain of
the Assets, and Buyer agrees that the acts or omissions of the other working
interests owners shall not constitute a violation of the provisions of
Section 7.03(a), nor shall any action required by a vote of working interest
owners constitute such a violation so long as Seller has voted its interest,
after consultation with Buyer (without any right on the part of Buyer to direct
such voting), in a manner that compiles with the provisions of Section 7.03(a).
To the extent that the Seller is not the operator of any of the Assets, the
obligations of Seller in Section 7.03(a) shall be construed to require that
Seller uses its reasonable efforts (without being obligated to incur any expense
or institute any cause of action) to cause the operator of such Assets to take
such actions or render such performance within the constraints of the applicable
operating agreements and other applicable agreements.

20



--------------------------------------------------------------------------------



 



7.04 Preferential Rights To Purchase.



  (a)   Seller shall use its reasonable efforts to comply with all preferential
right to purchase provisions relative to any Property prior to Closing, using
the Allocated Value of the affected Property.     (b)   At least five Business
Days prior to the Closing, Seller shall notify Buyer of whether any preferential
purchase rights have been exercised or if the requisite period has elapsed
without said rights having been exercised. All preferential rights notices shall
be on a form mutually acceptable to both Seller and Buyer. Concurrent with the
issuance of said preferential rights notices, Seller, as to properties in which
Sell is currently operator, and on a best efforts basis will solicit votes from
non-operators to have Buyer elected as successor operator effective on the
Closing Date.     (c)   If a third party who has been offered an interest in any
Property pursuant to a preferential right to purchase elects prior to Closing to
purchase all or part of such Property pursuant to the aforesaid offer, the
interest or part thereof so affected will be eliminated from the Assets and the
Purchase Price shall be adjusted by the Allocated Value of such interest or part
thereof.     (d)   If the requisite time period has elapsed and no notice has
been received from any holder of a preferential purchase right, the applicable
Property shall be conveyed to Buyer at Closing in accordance with the terms
hereof.     (e)   With respect to any Property for which notice has been given
but the time period for response by the holder of such preferential right
extends beyond Closing, the interest offered as aforesaid shall be conveyed to
Buyer at Closing subject to any preferential right of any third party. If any
such third party elects to purchase all or a part of an interest in any Property
subject to a preferential right to purchase after the Closing Date, Buyer shall
be obligated to convey said interest to such third party and shall be entitled
to the consideration for the sale of such interest or part thereof.

7.05 Approvals. If any Property is subject to consent to assignment (including
any applicable Governmental Approval) or other restriction on assignability that
has not been obtained prior to the Closing Date, then the following provisions
shall apply. Seller and Buyer shall use their reasonable efforts to obtain such
consent or cure such restriction on assignability prior to Closing. If such
consent cannot be obtained or restriction cured and thus precludes the
assignment of an interest in all or part of any Property, such interest or part
thereof will be removed from the Assets and the Purchase Price shall be adjusted
by the Allocated Value of such interest or part thereof; provided, however, that
consents and approvals from Governmental Authorities that are customarily
obtained after closing in connection with a sale of assets similar to the Assets
shall not give rise to such a Purchase Price Adjustment and the Assets subject
to such consents and approvals shall be conveyed at Closing. If, pursuant to
this Section 7.05, the Purchase Price is adjusted as a result of a consent not
being obtained, Seller shall have the right, but not the obligation, at any time
within six months after the Closing Date, to obtain or cause to be obtained such
consent, and Buyer shall allow Seller and its representatives such access to the
Assets as is necessary or reasonable for the purpose thereof and shall
reasonably cooperate with Seller’s efforts. If any such consent is obtained
within such period of time, then Buyer shall promptly pay to Seller by wire
transfer the Allocated Value for such Property; after adjustments to such amount
from the Effective Time pursuant to Section 3.01, applied mutatis mutandis, and
the Seller shall assign such Property to Buyer.

7.06 Breach Notice.



  (a)   If, at least two Business Days prior to the Closing Date, Buyer obtains
Knowledge of the existence of a breach by Seller of any representations,
warranties or covenants contained in this Agreement (or the existence of any
matter that would have been such

21



--------------------------------------------------------------------------------



 



      a breach had it been in existence on the Effective Time), Buyer shall
notify Seller in writing of such information (the “Breach Notice”) within ten
(10) Business Days after such discovery or the day prior to the Closing Date,
whichever is earlier. The Breach Notice shall contain reasonable details
regarding the Knowledge Buyer has obtained with respect to the alleged breach
and Buyer’s good faith estimate of the potential Losses associated with such
breach. Notwithstanding anything in this Agreement to the contrary, in the event
Buyer obtains Knowledge of a breach by Seller of any representations, warranties
or covenants contained in this Agreement at least two (2) Business Days prior to
the Closing Date and fails to timely deliver a Breach Notice, Buyer shall not be
entitled to assert any claim against Seller for Losses attributable to such
breach.



  (b)   Upon receipt of a Breach Notice, Seller shall have the option, in its
sole discretion, upon written notice to Buyer prior to or on the Closing Date,
to either (i) indemnify and defend Buyer Indemnitees against the Indemnified
Losses resulting from such breach, in which case the Parties shall proceed to
Closing in accordance with the terms hereof, (ii) accept the Buyer’s good faith
estimate of the potential Losses arising from such breach and agree to reduce
the Purchase Price by such amount, in which case such breach shall be waived by
Buyer, the Parties shall proceed to Closing in accordance with the terms hereof
and the Purchase Price shall be so reduced, or (iii) remove the Properties
affected by such breach from the Assets to be conveyed to Buyer hereunder, in
which case the Parties shall proceed to Closing in accordance with the terms
hereof and the affected Properties shall be retained by Seller, and the Purchase
Price shall be adjusted by Allocated Value of such Properties.     (c)  
Notwithstanding the foregoing provisions of subsection (b), in the event the
breaches as to which a Breach Notice has been given pursuant to such subsection
(b) are of a magnitude such that Losses or diminution in value of the Assets
attributable to such breaches are reasonably likely to exceed twenty percent
(20%) of the Purchase Price, Buyer or Seller may terminate this Agreement by
written notice to the other prior to or on the Closing Date.

7.07 Imbalances.



  (a)   Seller has set forth on Schedule 7.07(a) a statement showing the most
current existing gas and liquid Hydrocarbons imbalances information pertaining
to the Assets as of the date set forth thereon (“Imbalance Statement”). Such
imbalances are intended to be all inclusive, including imbalances relating to
wellheads, facilities and pipelines.     (b)   Buyer shall assume Seller’s
overproduced or underproduced imbalance position, with respect to the Assets as
of the Effective Time to the extent reflected in the Imbalance Statement,
excluding royalties (if same are due and owing) on the volume of such gas and
liquid Hydrocarbons which Seller took in excess of its entitlement, and any
obligation to balance, whether in cash or in kind, pursuant to the applicable
agreements affecting the Assets.

7.08 Preservation of Records. Buyer shall preserve (or offer to redeliver to
Seller) all Records delivered by Seller to Buyer for a period of six (6) years
following Closing and will allow Seller access (including the right to make
copies at the expense of Seller) to such Records at all reasonable times during
business hours. It is understood and agreed that, except as expressly provided
herein, Seller makes no representation or warranty to Buyer regarding the
accuracy or completeness of the Records so delivered. Seller may, at its
election, make and retain copies of any or all such Records prior to Closing at
Seller’s cost and expense. For a period of six (6) years from and after the
Closing, Seller shall maintain copies of all tax records in its possession
related to the Assets and allow Buyer reasonable access to such records to the
extent necessary for Buyer to comply with applicable Legal Requirements.

22



--------------------------------------------------------------------------------



 



7.09 Transition of Certain Accounting Matters.



  (a)   With respect to each Property with respect to which Seller is disbursing
proceeds of production attributable to other parties entitled thereto, Seller
and Buyer agree that Seller shall, at or prior to Closing, deliver to Buyer a
copy or electronic copy of its “pay list” for each such Property and a list of
all parties for whom it is holding in suspense proceeds of production
attributable to production occurring after the Effective Time. Except with
respect to the Suspense Amounts, Seller or the operator of the Property will be
responsible for regulatory and/or reporting obligations and will make, or cause
to be made, disbursements of proceeds of production (including but not limited
to payment of royalties for all production through the second calendar month
following the Closing Date, and such disbursements will be accounted for in the
final accounting statement. Following such period during which Seller so makes
disbursements, Buyer shall become responsible for all disbursements of proceeds
of production and such disbursement activities shall be included in the matters
which Buyer assumes. It is understood and agreed that Seller makes no
representation or warranty to Buyer regarding the accuracy or completeness of
the “pay lists” so delivered. Seller shall not be obligated to provide any
additional information or detail with respect to such “pay list” other than such
information as Seller currently has available and is utilized in Seller’s day to
day business.     (b)   From and after the Closing, Buyer accepts sole
responsibility for and agrees to pay all costs and expenses associated with
Suspense Amounts (including associated royalties and any additional fines,
penalties or interest (i) that accrue prior to Closing to the extent, but only
to the extent, that the Purchase Price reduction pursuant to Section 3.01(c)(ii)
includes such amounts and (ii) that may accrue after Closing), and Buyer
irrevocably waives any and all claims it may have against Seller associated with
the same.

7.10 Asset Operations After Closing.



  (a)   Subject to Minerals Management Service’s approval, it is expressly
understood and agreed that Seller shall not be obligated to continue operating
any of the Assets following the Closing, and Seller shall have the right to
resign as operator of all Assets owned by Seller, and Buyer hereby assumes full
responsibility for operating (or causing the operation of) all Assets following
the Closing. With respect to Assets for which Seller owns the entire working
interest, within five (5) days of Closing, Buyer shall file all necessary
documents with the relevant Governmental Authorities to effectuate a change in
the Assets operator, and with respect to Assets in which the Seller has joint
interest owners and where the Seller is operator, Buyer shall use commercially
reasonable efforts to file or cause to be filed all necessary documents, with
the relevant Governmental Authorities, to effectuate a change in Assets
operator. Seller does not warrant or guarantee, but will use every reasonable
efforts towards, Buyer becoming operator under any applicable joint operating
agreement(s). Without implying any obligation on any Seller’s part to continue
operating any Assets after the Closing, if a Seller continues to operate any
Assets following the Closing at the request of Buyer or any third party working
interest owner, due to constraints of applicable joint operating agreement(s),
failure of a successor operator to take over operations or other reasonable
cause, such continued operation by Seller shall be for the account of Buyer and
at the sole risk, cost and expense of Buyer.     (b)   it is expressly agreed
and understood that Seller shall not be obligated to participate in any way with
the decommissioning of the Assets following the Closing, such decommissioning,
including plugging and abandonment of wells (including the Wells), removal of
platforms, pipelines and other structures, and site clearance activities. With

23



--------------------------------------------------------------------------------



 



      respect to Assets for which Seller owns the entire working interest,
within five (5) days of Closing, Buyer shall provide documentation to Seller
showing it has provided, to the satisfaction of the relevant Governmental
Authorities, all required financial assurances necessary for the exploration,
development, and production of oil and gas, oil spill response, and the
decommissioning of the Assets. With respect to Assets in which the Seller has
joint interest owners, Buyer shall provide any financial assurances required for
the activities identified in the preceding sentence, to the satisfaction of the
relevant Governmental Authorities, that are necessary to allow for the full
release of any security or third-party guarantees provided by Seller, its
parent, subsidiary or any of its Affiliates.

7.11 Use of Seller’s Names. Within thirty (30) days after Closing, Buyer shall
remove or cause to be removed the names and marks used by Seller and all
variations and derivations thereof and logos relating thereto from the Assets
and shall not thereafter make any use whatsoever of those names, marks and
logos.

7.12 Casualty Loss.



  (a)   If after the Effective Time and prior to the Closing Date any part of
the Assets shall be damaged or destroyed by fire or other casualty or if any
part of the Assets shall be taken in condemnation or under the right of eminent
domain or if proceedings for such purposes shall be pending or threatened,
Seller shall as soon as reasonably practicable notify Buyer in writing of such
occurrence. This Agreement shall remain in full force and effect notwithstanding
any such destruction, taking or proceeding, or the threat thereof and, subject
to any Party’s right to terminate in Section 11.01(g), the Parties shall proceed
with the transactions contemplated by this Agreement notwithstanding such
occurrence (and without reduction of the Purchase Price). Any such casualty loss
where the cost to repair or replace the damaged or destroyed Assets exceeds
$50,000 shall be considered a “Material Casualty Loss.”     (b)   At the
Closing, Seller shall pay to Buyer all sums paid to Seller by third parties by
reason of the destruction or taking of such Assets between the Execution Date
and the Closing and shall promptly pay to Buyer all other payments from third
parties arising out of such destruction or taking. Seller agrees to maintain
until the Closing Date the same or comparable insurance coverage that it has in
place on the Execution Date with respect to the Assets. Except as set forth in
the preceding sentence, Seller shall not be obligated to carry or maintain, and
shall have no obligation or liability to Buyer for its failure to carry or
maintain, any insurance coverage with respect to any of the Assets. Within two
(2) Business Days after the Execution Date, upon Buyer’s written request, Seller
will provide Buyer with evidence of insurance outlining the coverage limits of
the existing policies covering the Assets.

7.13 Employment Matters. Within seven days after the Execution Date, Seller will
provide Buyer with a list of employees that are associated with the Assets and
that may be available to Buyer for employment consideration associated with
Buyer’s acquisition of the Assets. For a period of 90 days after the Closing
Date, Seller, upon the specific request of Buyer, agrees to reasonably cooperate
with Buyer’s efforts to offer employment to or hire any employees on the list of
employees which Seller provides to Buyer pursuant to the preceding sentence;
however, Seller will not be required to incur any out-of-pocket costs in
connection with such cooperation. Buyer and its Affiliates are not obligated to
hire any of the employees but will have access to the list of employees for
employment consideration. The decision whether or not to hire any employee on
said list of employees shall be at Buyer’s sole discretion and on such terms and
conditions designated by Buyer in its sole discretion.

7.14 Regulatory Compliance Matters. From the Effective Time through the Closing
Date, if any of the Assets are not in compliance with the Minerals Management
Service’s regulations, or any other governmental agency’s regulations,
including, but not limited to the U.S. Coast Guard, The

24



--------------------------------------------------------------------------------



 



ABS and the Department of Transportation, Buyer may notify Seller of such in
writing and Seller shall, at its sole expense, take all actions reasonably
necessary to return said Assets to compliance with Minerals Management Service
regulations, and to the extent Seller has not taken such actions prior to such
time, shall indemnify Buyer for any Indemnified Losses associated with its
failure to take such actions. Any regulatory compliance issues of which Seller
is not notified at least two (2) business days prior to closing are deemed
waived by Buyer.

ARTICLE VIII
CONDITIONS TO CLOSING

8.01 Conditions to Obligations of Seller. The obligations of Seller to proceed
with the Closing shall be subject to the waiver by Seller or satisfaction of the
following conditions:



  (a)   Representations and Warranties. The representations and warranties of
Buyer contained in this Agreement shall be correct in all material respects on
and as of the Closing Date with the same effect as though such representations
and warranties had been made on and as of such date; provided that Seller’s
right not to proceed with the Closing as a result of a breach of Buyer’s
representations and warranties shall only arise in the event that Seller has a
right to terminate this Agreement pursuant to Section 7.06(c).     (b)  
Compliance with Covenants. Each and all of the covenants and agreements of Buyer
required to be performed on or before the Closing pursuant to the terms hereof
shall have been performed and satisfied in all material respects.     (c)  
Governmental Approvals. Any applicable Governmental Approvals shall have been
obtained.     (d)   No Suits. No suit, action or other proceeding shall be
pending or, to the knowledge of Seller, threatened by any third party against
Seller or any of its Affiliates, that restricts in any material respect or
prohibits (or, if successful, would restrict in any material respect or
prohibit) the consummation of the transactions contemplated hereby.     (e)  
Violation of Orders. The consummation of the transactions contemplated hereunder
shall not violate any order, decision, ruling or decree of any Governmental
Authority having competent jurisdiction over the transactions contemplated by
this Agreement or require (by any Governmental Authority) any material action on
the part of Seller or any of its Affiliates.

8.02 Conditions to Obligations of Buyer. The obligations of Buyer to proceed
with the Closing shall be subject to the waiver by Buyer or satisfaction of the
following conditions:



  (a)   Representations and Warranties. The representations and warranties of
Seller contained in this Agreement shall be correct in all material respects on
and as of the Closing Date with the same effect as though such representations
and warranties had been made on and as of such date; provided that Buyer’s right
not to proceed with the Closing as a result of a breach of Seller’s
representations and warranties shall only arise in the event that Buyer has a
right to terminate this Agreement pursuant to Section 7.06(c).     (b)  
Compliance with Covenants. Each and all of the covenants and agreements of
Seller required to be performed on or before the Closing pursuant to the terms
hereof shall have been performed and satisfied in all material respects.     (c)
  Governmental Approvals. Any applicable Governmental Approvals shall have been
obtained.

25



--------------------------------------------------------------------------------



 



  (d)   No Suits. No suits, action or proceedings shall be pending or, to the
knowledge of Buyer, threatened by any third party against Buyer or any of its
Affiliates, that restricts in any material respect or prohibits (or, if
successful, would restrict in any material respect or prohibit) the consummation
of the transactions contemplated hereby.     (e)   Violation of Orders. The
consummation of the transactions contemplated hereunder shall not violate any
order, decision, ruling or decree of any Governmental Authority having competent
jurisdiction over the transactions contemplated by this Agreement or require (by
any Governmental Authority) any material action on the part of Buyer or any of
its Affiliates.

ARTICLE IX
DISPUTE RESOLUTION

9.01 Arbitration.



  (a)   Any and all claims, counterclaims, demands, causes of action, disputes,
controversies, and other matters in question arising out of or relating to this
Agreement, any provision hereof, the alleged breach of any such provision or in
any way relating to the subject matter of this Agreement or the relationship
between the Parties created by this Agreement, involving the Parties and/or
their respective representatives (all of which are referred to herein as
“Disputes”), even though some or all of such Disputes allegedly are
extra-contractual in nature, whether such Disputes sound in contract, tort, or
otherwise, at law or inequity, under state or federal law, whether provided by
statute or the common law, for damages or any other relief, shall be resolved by
binding arbitration in accordance with this Article IX.     (b)   The validity,
construction, and interpretation of this Article IX, and all procedural aspects
of the arbitration conducted pursuant to this Article IX, including but not
limited to, the determination of the issues that are subject to arbitration
(i.e., arbitrability), the scope of the arbitrable issues, allegations of “fraud
in the inducement” to enter into this Agreement, or this arbitration provision,
allegations of waiver, laches, delay or other defenses to arbitrability, and the
rules governing the conduct of the arbitration shall be decided by the
arbitrators. The arbitration shall be administered by the American Arbitration
Association (the “AAA”), and shall be conducted pursuant to the Commercial
Arbitration Rules of the AAA, as modified by the Agreement. In deciding the
substance of the Parties’ Disputes, the arbitrators shall refer to the
substantive laws of the State of Louisiana for guidance (excluding Louisiana
choice-of-law principles that might call for the application of some other
state’s law). Notwithstanding any other provision in this Article IX to the
contrary, the Parties expressly agree that the arbitrators shall have absolutely
no authority to award consequential, incidental, special, treble, exemplary or
punitive damages of any type under any circumstances regardless of whether such
damages may be available under Louisiana law, the law of any other state, or
federal law, or under the Commercial Arbitration Rules of the AAA, the Parties
hereby waiving their right, if any, to recover consequential, incidental,
special, treble, exemplary or punitive damages in connection with any such
Disputes.     (c)   The arbitration proceeding shall be conducted in New
Orleans, Louisiana, before a panel of three arbitrators appointed in accordance
with the Commercial Arbitration Rules of the AAA consisting of persons from any
of the following categories: (i) attorneys having practiced in the area of oil
and gas law for at least ten years, (ii) engineers with at least ten years of
experience in the oil and gas industry, or (iii) certified public accountants
with at least ten years of experience in the oil and gas industry dealing with
joint interest billings; provided, however, that if the dispute relates solely
to the final

26



--------------------------------------------------------------------------------



 



      accounting statement or any other predominantly accounting issue, all
three arbitrators chosen shall be accountants as set forth in the preceding
Section 9.01(c)(iii). The arbitrators shall conduct a hearing as soon as
reasonably practicable after appointment of the third arbitrator, and a final
decision completely disposing of all Disputes that are the subject of the
arbitration proceedings shall be rendered by the arbitrators within 30 days
after the hearing, to the extent reasonably practicable. The arbitrators’
ultimate decision after final hearing shall be in writing. In case the
arbitrators award monetary damages to either Party, the arbitrators shall
certify in their award that they have not included any consequential,
incidental, special, treble, exemplary or punitive damages.



  (d)   The arbitrators shall designate a prevailing Party in their final award.
Pursuant to this determination, the arbitrators shall award to the prevailing
Party its attorneys’ fees, costs and expenses of the arbitration (including the
arbitrators’ fees and expenses) in full.     (e)   To the fullest extent
permitted by law, the arbitration proceeding and the arbitrators’ award shall be
maintained in confidence by the Parties.     (f)   The award of the arbitrators
shall be binding upon the Parties and final and non-appealable to the maximum
extent permitted by law, and judgment thereon may be entered in a court of
competent jurisdiction and enforced by any Party as a final judgment of such
court.

ARTICLE X
INDEMMFICATION

10.01 Seller’s Indemnification.



  (a)   If the Closing occurs, Seller agrees to indemnify, defend and hold
harmless Buyer, its parent, subsidiary and Affiliates, and their respective
officers, directors, employees, agents, representatives, and their successors
and assigns (collectively, the “Buyer Indemnitees”) from and against any and all
Indemnified Losses that are attributable to (i) a breach by Seller of its
representations, warranties, covenants and agreements hereunder,
(ii) Pre-Effective Time Liabilities, (iii) Interim Period Liabilities, and
(iv) the matters listed on Schedule 5.05, REGARDLESS OF WHETHER CAUSED OR
CONTRIBUTED TO BY THE SOLE, JOINT OR CONCURRENT FAULT OR NEGLIGENCE (ACTIVE OR
PASSIVE) OR STRICT LIABILITY OF ANY OF THE BUYER INDEMNITEES.     (b)  
Notwithstanding anything to the contrary in Section 10.01(a), in no event shall
any amounts be recovered from Seller, its parent, subsidiary or any of its
Affiliates:



  (i)   relating to any breach of a representation or warranty or covenant by
Seller of which Buyer had Knowledge at least two (2) Business Days prior to the
Closing Date and with respect to which Buyer failed to give a Breach Notice;    
(ii)   for any matter under Section 10.01(a) for which a written notice of claim
specifying in reasonable detail the specific nature of and specific basis of the
Losses and the estimated amount of such Indemnified Losses (“Claim Notice”) is
not delivered to Seller prior to the close of business on the day 12 months
following the Closing Date (or the later closing date with respect to any
Property specified in Sections 7.01(c)(iv) or 7.05), and the indemnities granted
by Seller in Section 10.01(a) shall terminate on such date; provided, however,
that such indemnities shall survive with respect only to the specific matter
that is the subject of any Claim Notice delivered in good faith in compliance
with the requirements of this Section 10.01(b)(ii) prior to such 12 month
anniversary until

27



--------------------------------------------------------------------------------



 



      the earlier to occur of (i) the date on which a final nonappealable
resolution of the matter described in such Claim Notice has been reached and
Seller has paid all required amounts or (ii) the date on which the matter
described in such Claim Notice has otherwise reached final resolution and Seller
have paid all required amounts;



  (iii)   for any individual Indemnified Loss arising out of a single set of
facts and circumstances resulting from matters described in Section 10.01(a)
that is less than $50,000;     (iv)   for any Indemnified Losses resulting from
matters described in Section 10.01(a) until the aggregate amount of Indemnified
Losses incurred by the Buyer Indemnitees in respect of all matters giving rise
to such Indemnified Losses (but excluding matters described in clause (iii))
exceeds $500,000 (the “Deductible”); and in the event the aggregate Indemnified
Losses exceed the Deductible, then Seller shall be liable (subject to the other
provisions of this Section 10.01(b)) to indemnify the Buyer lndemnitees for
those Indemnified Losses that so exceed the Deductible; and     (v)   for any
Indemnified Losses resulting from matters described in Section 10.01(a) that
exceed the Cap. As used herein the term “Cap” means that time when the
Indemnified Losses incurred by the Buyer Indemnitees in respect of all matters
described in Section 10.1(a) first equals 25% of the Purchase Price (including
the Deductible). For the avoidance of doubt, the limitation described in this
Section 10.01(b)(v) permits a maximum possible recovery by Buyer under
Section 10.01(a) of an aggregate amount equal to 24% of the Purchase Price;
provided, however, that the limitations set forth in this Section 10.01(b) shall
not apply to indemnification obligations arising under Sections 3.04, the last
sentence of 3.06, 7.01(c)(iii)(x), 7.02(c)(i), 7.06(b)(i), 7.14, 10.01(a)(iv),
12.03, 13.05, 13.08 or 13.09.

10.02 Buyer’s Indemnification. If the Closing occurs:



  (a)   Buyer hereby assumes and agrees to pay, perform and discharge the
following liabilities and obligations (collectively, the “Assumed Obligations”):



  (i)   all liabilities (including all General Liabilities and Environmental
Liabilities) and obligations that are attributable to the ownership or operation
of the Assets on and after the Effective Time (including with respect to damage
to property or injury to or death of persons, in each case occurring on or after
the Effective Time but attributable in whole or in part to conditions or
operations that existed or occurred before the Effective Time);     (ii)   all
of Seller’s liabilities and obligations to properly plug and abandon all wells
located on the Assets and remove all related facilities and equipment now or
hereafter located on the Assets and clean up and restore the Assets (including
all obligations to clean up, close and abandon all pits and impoundments) in
accordance with all applicable laws and regulations, and to the satisfaction of
all applicable Governmental Authorities (regardless of whether any such
obligation to plug, abandon, remove, clean up and restore is attributable to
periods of time prior to or on and after the Effective Time); and     (iii)  
any and all obligations to make up, deliver or pay for Hydrocarbon volumes under
any gas balancing or similar arrangements affecting the Assets in respect of
amounts owed thereunder by Seller as of the Effective Time, to the extent such
Hydrocarbon volumes were reflected on the Imbalance Statement or

28



--------------------------------------------------------------------------------



 



      otherwise taken into account in connection with the determination of the
Adjusted Purchase Price.



  (b)   Buyer agrees to release, indemnify, defend and hold harmless Seller, its
parent, subsidiary and Affiliates, and their respective officers, directors,
employees, agents, representatives, successors and assigns (collectively, the
“Seller Indemnitees”) from and against any and all Indemnified Losses that are
attributable to (i) a breach by Buyer of its representations, warranties,
covenants and agreements hereunder or (ii) the Assumed Obligations, REGARDLESS
OF WHETHER CAUSED OR CONTRIBUTED TO BY THE SOLE, JOINT OR CONCURRENT FAULT OR
NEGLIGENCE (ACTIVE OR PASSIVE) OR STRICT LIABILITY OF ANY OF THE SELLER
INDEMNITEES.

10.03 General Provisions.



  (a)   The indemnity, defense and hold harmless obligations set forth in
Sections 10.01(a) and 10.02(a) above shall not apply (i) to the extent that a
claim for indemnification by a Party relates to any amount or item for which
such Party received credit as an adjustment to the Purchase Price pursuant to
the provisions hereof or (ii) to either Party’s costs and expenses with respect
to the negotiation and consummation of this Agreement and the transactions
contemplated hereby.     (b)   Upon reasonable request of Seller, Buyer agrees
to execute and deliver specific assumption agreements, in a form mutually
acceptable to Buyer and Seller, with respect to the Assumed Obligations (without
increasing Buyer’s obligations under this Agreement).     (c)   NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR UNDER ANY LEGAL
REQUIREMENTS, THE REMEDIES AVAILABLE TO SELLER AND BUYER UNDER THIS ARTICLE X
SHALL BE THE SOLE AND EXCLUSIVE REMEDIES (i) FOR BREACH OF ANY REPRESENTATION,
WARRANTY OR COVENANT IN THIS AGREEMENT OR (ii) OTHERWISE RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.     (d)   NOTWITHSTANDING ANY
PROVISION IN THIS AGREEMENT TO THE CONTRARY, NO PARTY SHALL HAVE ANY LIABILITY
UNDER THIS AGREEMENT FOR (AND EACH PARTY HEREBY RELEASES THE OTHER PARTY FROM)
EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE
DAMAGES, EXCEPT WITH RESPECT TO A THIRD PARTY CLAIM FOR WHICH A PARTY IS SEEKING
INDEMNIFICATION HEREUNDER.

10.04 Indemnification Procedures. All claims for indemnification under this
Article X shall be asserted and resolved pursuant to this Section 10.04. Any
person or entity claiming indemnification hereunder is hereinafter referred to
as the “Indemnified Party” and any person or entity against whom such claims are
asserted hereunder is hereinafter referred to as the “Indemnifying Party.” In
the event that any Third Party Claims are asserted against or sought to be
collected from an Indemnified Party, said Indemnified Party shall with
reasonable promptness provide to the Indemnifying Party a written notice of
claim specifying in reasonable detail the specific nature, specific basis and
amount of the Third Party Claims for which indemnification is sought. The
Indemnifying Party shall have thirty (30) days from the personal delivery or
receipt of such written notice (the “Notice Period”) to notify the Indemnified
Party (i) whether or not it disputes the liability of the Indemnifying Party to
the Indemnified Party hereunder with respect to such Third Party Claims and
(ii) whether or not it desires, at the sole cost and expense of the Indemnifying
Party, to defend the Indemnified Party against such Third Party Claims;
provided, however, that any Indemnified Party is hereby authorized prior to and
during the Notice Period to file any motion, answer or other pleading that it
shall deem

29



--------------------------------------------------------------------------------



 



necessary or appropriate to protect its interests or those of the Indemnifying
Party (and of which it shall have given notice and opportunity to comment to the
Indemnifying Party) and not prejudicial to the Indemnifying Party. In the event
that the Indemnifying Party notifies the Indemnified Party within the Notice
Period that it desires to defend the Indemnified Party against such Third Party
Claims, the Indemnifying Party shall have the right to defend all appropriate
proceedings, and with counsel of its own choosing, which proceedings shall be
promptly settled or prosecuted by them to a final conclusion. If the Indemnified
Party desires to participate in, but not control, any such defense or settlement
it may do so at its sole cost and expense. If requested by the Indemnifying
Party, the Indemnified Party agrees to cooperate with the Indemnifying Party and
its counsel in contesting any Third Party Claims that the Indemnifying Party
elects to contest or, if appropriate and related to the Third Party Claim in
question, in making any counterclaim against the person asserting the Third
Party Claim, or any cross-complaint against any Person. No Third Party Claim may
be settled or otherwise compromised without the prior written consent of the
Indemnifying Party.

ARTICLE XI
TERMINATION

11.01 Right of Termination. This Agreement may be terminated at any time at or
prior to Closing:



  (a)   by mutual written consent of the Parties;     (b)   by Seller on
June 20, 2005, if the conditions set forth in Section 8.01 have not been
satisfied in all material respects by Buyer or waived by Seller in writing by
June 20, 2005;     (c)   by Buyer on the June 20, 2005, if the conditions set
forth in Section 8.02 have not been satisfied in all material respects by Seller
or waived by Buyer in writing by June 20, 2005;     (d)   by Buyer or Seller in
accordance with the provisions of Section 7.06(c);     (e)   by any Party if the
Closing shall not have occurred on or before June 20, 2005;     (f)   by any
Party if any Governmental Authority shall have issued an order, judgment or
decree or taken any other action challenging, delaying, restraining, enjoining,
prohibiting or invalidating the consummation of the transactions contemplated
herein; or     (g)   by any Party if the aggregate amount of all Title Defects,
Material Environmental Conditions and Material Casualty Losses exceeds twenty
percent (20%) of the Purchase Price; provided, however, that no Party shall have
the right to terminate this Agreement pursuant to clause (b), (c), or (e) above
if such Party is at such time in Material Breach of any provision of this
Agreement.

11.02 Effect of Termination. In the event that Closing does not occur as a
result of any Party exercising its right to terminate pursuant to Section 11.01,
this Agreement shall be null and void and no Party shall have any further rights
or obligations under this Agreement, except that nothing herein shall relieve
any Party from any liability for any breach hereof or any liability that has
accrued prior to the date of such termination.

The provisions of Article IX and Sections 13.05, 13.06 and 13.07 shall survive
the termination of this Agreement.

30



--------------------------------------------------------------------------------



 



ARTICLE XII
TAXES

12.01 Apportionment of Ad Valorem and Property Taxes. All ad valorem taxes, real
property taxes, personal property taxes and similar obligations with respect to
the Assets for the tax period in which the Effective Time occurs shall be
apportioned as of the Effective Time between Seller and Buyer. That portion of
such apportioned tax liability which is attributable to Seller shall be credited
to Buyer’s account. Buyer shall file or cause to be filed all required reports
and returns incident to such taxes and shall pay or cause to be paid to the
taxing authorities all such taxes relating to the tax period in which the
Effective Time occurs. Buyer shall supply Seller with copies of the filed
reports and proof of payment promptly after filing and paying them.

12.02 Sales Taxes, Filing Fees, Etc. The Purchase Price and the Adjusted
Purchase Price provided for herein are net of any sales taxes or other transfer
taxes in connection with the sale of the Assets. Buyer shall be liable for any
sales tax or other transfer tax, as well as any applicable conveyance, transfer
and recording fees and real estate transfer stamps or taxes imposed on the
transfer of the Assets pursuant to this Agreement. If Seller is required by
applicable state law to report and pay these taxes and/or fees, Buyer shall,
upon presentment of an invoice by Seller, promptly deliver a check to Seller in
full payment of the invoice. Buyer shall defend, indemnify and hold Seller
harmless with respect to the payment of any of those taxes, including any
interest or penalties assessed thereon.

12.03 Other Taxes. All production, severance, excise, and other similar such
taxes or fees (other than income taxes) relating to production of oil, gas and
condensate attributable to the Assets prior to the Effective Time shall be paid
by Seller, and all such taxes relating to such production on and after the
Effective Time shall be paid by Buyer.

ARTICLE XIII
MISCELLANEOUS

13.01 Survival. The representations, warranties, covenants and agreements in
this Agreement and any document delivered pursuant hereto shall survive the
Closing, subject to the provisions of Section 10.01 (b)(ii).

13.02 Seller’s Disclaimers. Except as expressly set forth in this Agreement,
Seller disclaims all liability and responsibility for any representation,
warranty, statements or communications (orally or in writing) to any Person
(including, any information contained in any opinion, information or advice that
may have been provided to any such Person by any officer, director, stockholder,
partner, employee, agent, consultant, representative or contractor of Seller,
its parent, subsidiary and Affiliates or any engineer or engineering firm, or
other agent, consultant or representative) wherever and however made with
respect to the transactions contemplated hereby. BUYER ACKNOWLEDGES THAT SELLER
HAS NOT MADE, AND SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND BUYER
HEREBY EXPRESSLY WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT
COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO (a) PRODUCTION RATES,
RECOMPLETION OPPORTUNITIES, DECLINE RATES, OR THE QUALITY, QUANTITY OR VOLUME OF
THE RESERVES OF HYDROCARBONS, IF ANY, ATTRIBUTABLE TO THE ASSETS, (b) EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, THE ACCURACY, COMPLETENESS OR MATERIALITY
OF ANY INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL) NOW, THERETOFORE
OR HEREAFTER FURNISHED TO BUYER BY OR ON BEHALF OF ANY SELLER, OR (c) OTHER THAN
AS SET FORTH IN SECTION 5.16, THE ENVIRONMENTAL CONDITION OF THE ASSETS. EXCEPT
AS EXPRESSLY SET FORTH

31



--------------------------------------------------------------------------------



 



IN THIS AGREEMENT SELLER EXPRESSLY DISCLAIMS AND NEGATES, AND BUYER HEREBY
WAIVES, AS TO PERSONAL PROPERTY, EQUIPMENT, INVENTORY, MACHINERY AND FIXTURES
CONSTITUTING A PART OF THE ASSETS (i) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, (ii) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE, (iii) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (iv) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM
FROM DEFECTS, WHETHER KNOWN OR UNKNOWN, (v) ANY AND ALL IMPLIED WARRANTIES
EXISTING UNDER APPLICABLE LAW, AND (vi) ANY IMPLIED OR EXPRESS WARRANTY
REGARDING ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE ENVIRONMENT, OR
PROTECTION OF THE ENVIRONMENT OR HEALTH, IT BEING THE EXPRESS INTENTION OF BUYER
AND SELLER THAT (EXCEPT TO THE EXTENT EXPRESSLY PROVIDED IN ARTICLE V) THE
PERSONAL PROPERTY, EQUIPMENT, INVENTORY, MACHINERY AND FIXTURES INCLUDED IN THE
ASSETS SHALL BE CONVEYED TO BUYER, AND BUYER SHALL ACCEPT SAME, AS IS, WHERE IS,
WITH ALL FAULTS AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR AND BUYER
REPRESENTS TO SELLER THAT BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS
WITH RESPECT TO SUCH PERSONAL PROPERTY, EQUIPMENT, INVENTORY, MACHINERY AND
FIXTURES AS BUYER DEEMS APPROPRIATE. SELLER AND BUYER AGREE THAT, TO THE EXTENT
REQUIRED BY APPLICABLE LAW TO BE EFFECTIVE, THE DISCLAIMERS OF CERTAIN
WARRANTIES CONTAINED IN THIS SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR THE
PURPOSES OF ANY APPLICABLE LAW, RULE OR ORDER.

13.03 UTPCPL WAIVER. TO THE EXTENT APPLICABLE TO THE ASSETS OR ANY PORTION
THEREOF, BUYER HEREBY WAIVES THE PROVISIONS OF THE LOUISIANA UNFAIR TRADE
PRACTICES AND CONSUMER PROTECTION LAW (LA. R. S. 51:1402, ET SEQ.) BUYER
WARRANTS AND REPRESENTS THAT IT: (i) IS EXPERIENCED AND KNOWLEDGEABLE WITH
RESPECT TO THE OIL AND GAS INDUSTRY GENERALLY AND WITH TRANSACTIONS OF THIS TYPE
SPECIFICALLY; (ii) POSSESSES AMPLE KNOWLEDGE, EXPERIENCE AND EXPERTISE TO
EVALUATE INDEPENDENTLY THE MERITS AND RISKS OF THE TRANSACTION HEREIN
CONTEMPLATED; AND, (iii) IS NOT IN A SIGNFICIANTLY DISPARATE BARGAINING POSITION
IN NEGOTIATIONS WITH SELLER.

13.04 WAIVER OF CONSUMER RIGHTS. BUYER HEREBY WAIVES ITS RIGHTS UNDER THE
DECEPTIVE TRADE PRACTICES CONSUMER PROTECTION ACT, SECTION 17.41 ET SEQ.,
BUSINESS & COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND
PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF ITS OWN SELECTION, BUYER
VOLUNTARILY CONSENTS TO THIS WAIVER. IN ADDITION, TO THE EXTENT APPLICABLE TO
THE ASSETS OR ANY PORTION THEREOF, BUYER HEREBY WAIVES THE PROVISIONS OF THE
LOUISIANA AND TEXAS CONSUMER PROTECTION LAWS REGARDING FALSE, MISLEADING AND
DECEPTIVE BUSINESS PRACTICES, UNCONSCIONABLE ACTIONS AND BREACHES OF WARRANTY;
PROVIDED, HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL BE DEEMED A WAIVER BY
BUYER WHERE SUCH WAIVER IS PROHIBITED BY LAW. IN ORDER TO EVIDENCE ITS ABILITY
TO GRANT SUCH WAIVER, BUYER HEREBY REPRESENTS AND WARRANTS TO SELLER THAT BUYER
(i) IS IN THE BUSINESS OF SEEKING OR ACQUIRING, BY PURCHASE OR LEASE, GOODS, OR
SERVICES FOR COMMERCIAL OR BUSINESS USE, (ii) HAS ASSETS OF TWO HUNDRED MILLION
DOLLARS OR MORE ACCORDING TO ITS MOST RECENT FINANCIAL STATEMENT PREPARED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, (iii) HAS KNOWLEDGE
AND EXPERIENCE IN FINANCIAL MATTERS THAT ENABLE IT TO EVALUATE THE MERITS AND
RISKS OF THE TRANSACTION CONTEMPLATED HEREBY, AND (iv) IS NOT IN A

32



--------------------------------------------------------------------------------



 



SIGNIFICANTLY DISPARATE BARGAINING POSITION. Nothing in this Section shall be
interpreted as a waiver of the express representations and warranties in this
Agreement.

13.05 Notices. All notices, requests, instructions or other correspondence to be
given hereunder by one Party to another shall be in writing and mailed by
registered or certified mail, return receipt requested, postage prepaid, or
delivered personally (which shall include delivery by a courier or messenger
service) or by telecopy transmission with confirmation of receipt, as follows:

If to Seller, addressed to:

Murphy Exploration & Production Company — USA
P. O. Box 61780
New Orleans, Louisiana 70161-1780
Attention: Mr. Steven L. Jones

     or

Murphy Exploration & Production Company — USA
131 South Robertson Street
New Orleans, Louisiana 70112
Attention: Mr. Steven L. Jones

Fax: 504-561-2551

 
If to Buyer, addressed to:

Energy Resource Technology, Inc.
400 North Sam Houston Parkway East, Suite 400
Houston, Texas 77060
Attention: Mr. W. Fred Deusinger

Fax: 281-618-0544

Notices given by mail or by personal delivery shall be effective (and deemed to
have been given) upon actual receipt. Notices given by telecopier shall be
effective upon actual receipt if received and confirmed by return transmission
during the recipient’s normal business hours or at the beginning of the
recipient’s next business day after receipt if not received during the
recipient’s normal business hours.

Buyer and each Seller may change any address to which notice is to be given to
it by giving notice thereof as provided above of such change of address.

13.06 Governing Law. The provisions of this Agreement, the documents delivered
pursuant hereto and the legal relations between the Parties shall be governed by
and construed in accordance with the laws of the State of Louisiana (excluding
any conflicts-of-law rule or principle that might refer same to the laws of
another jurisdiction); provided that, the validity and enforceability of all
conveyance documents or instruments executed and delivered pursuant to this
Agreement insofar as they affect title to real property shall be governed by and
construed in accordance with the laws of the jurisdiction in which such property
is located.

13.07 Waiver of Jury Trial. SELLER AND BUYER DO HEREBY IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, SUIT OR OTHER LEGAL PROCEEDING BASED UPON, ARISING OUT OF, OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

33



--------------------------------------------------------------------------------



 



13.08 Public Announcements. No Party shall make any press release or other
public announcement regarding the existence of this Agreement, the contents
hereof or the transactions contemplated hereby (it being understood that this
shall not restrict the disclosure by Buyer of reserve, production and similar
information relating to the Assets) without the prior written consent of the
other Party (which consent shall not be unreasonably withheld); provided that
the foregoing shall not restrict disclosures that are required by applicable
Legal Requirements or the rules of applicable stock exchanges.

13.09 Confidentiality. Seller and Buyer shall comply with any undertaking of
confidentiality set forth in the Confidentiality Agreement. If this Agreement
terminates, the Confidentiality Agreement shall remain in full force and effect
in accordance with its terms. However, notwithstanding the provisions contained
in the Confidentiality Agreement, the Parties may disclose to any and all
persons, without limitation of any kind, the tax treatment and any facts that
may be relevant to the tax structure of the transaction contemplated hereby
beginning on the earliest of (i) the date of the public announcement of
discussions relating to this transaction, (ii) the date of public announcement
of the transaction, or (iii) the date of execution of an agreement (with or
without conditions) to enter into the transaction, provided, however, that
neither party (nor any employee, representative or other agent thereof) may
disclose any other information that is not relevant to understanding the tax
treatment and tax structure of the transaction (including the identity of any
party and any information that could lead another to determine the identity of
any party), or any other information to the extent that such disclosure could
result in a violation of any federal or state securities law, except as
permitted under the Confidentiality Agreement.

13.10 No Admissions. Buyer and Seller agree that neither this Agreement, nor any
part hereof, nor any performance under this Agreement, nor any payment of any
amount pursuant to any provision of this Agreement shall constitute or be
construed as a finding, evidence of, or an admission or acknowledgement of any
liability, fault, or past or present wrongdoing, or violation of any law, rule,
regulation, or policy, by either Seller or Buyer or by their respective
officers, directors, employees, or agents.

13.11 Captions. The captions in this Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation
of any provision of this Agreement.

13.12 Entire Agreement; Amendments and Waivers. Except for the Confidentiality
Agreement, this Agreement (together with all Schedules attached hereto)
constitutes the entire agreement between the Parties pertaining to the subject
matter hereof and thereof and supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the Parties, and there
are no representations, warranties, covenants or agreements between the Parties
in connection with the subject matter hereof and thereof except as set forth
specifically herein or therein. No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the Party or Parties to
be bound thereby and expressly referencing this Agreement. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (regardless of whether similar) nor shall any such
waiver constitute a continuing waiver unless otherwise expressly provided.

13.13 Successors; Third Party Beneficiaries. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended to confer
upon any Person other than the Parties and their respective successors and
assigns any rights, benefits or obligations hereunder, except for the
indemnification provisions for the benefit of the Seller Indemnitees and Buyer
Indemnitees.

34



--------------------------------------------------------------------------------



 



13.14 Restrictions on Assignment. Prior to the Closing, neither Buyer nor Seller
may assign its rights hereunder without the other Party’s consent. After the
Closing, Seller may not assign its obligations hereunder without the prior
written consent of Buyer first having been obtained.

13.15 Severability. If any one or more of the provisions contained in this
Agreement or in any document delivered pursuant hereto shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other such document.

13.16 Further Assurances. After Closing, the Parties will take and will cause
their Affiliates to take all appropriate action and execute any documents,
instruments or conveyances of any kind that may be reasonably necessary to
effectuate the intent of this Agreement.

13.17 Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

13.18 Tax Free Exchange. Seller retains the right to sell its interests in the
Assets to Buyer as a non-simultaneous like-kind property exchange for cash
pursuant to Section 1031 of the Code. Seller shall have the right to elect this
tax-deferred exchange at any time prior to the date of Closing. Buyer agrees to
execute additional escrow instructions, documents, agreements, or instruments to
effect the exchange. Seller shall indemnify, defend and hold the Buyer
Indemnitees harmless from and against any and all losses as a result of any tax
deferred exchange by Seller, including without limitation any and all additional
costs, expenses, fees or liabilities incurred by Buyer as a result of or in
connection with Seller’s tax deferred exchange.

     WITNESS WHEREOF, the Parties hereby execute this Agreement as of the date
first written above.

             
SELLER:
  MURPHY EXPLORATION & PRODUCTION COMPANY — USA
 
           

  By:   /s/ JOHN C. HIGGINS    

           

  Name:   John C. Higgins    

  Title:   President    
 
           
BUYER:
  ENERGY RESOURCE TECHNOLOGY, INC.
 
           

  By:   /s/ JOHNNY EDWARDS    

           

  Name:   Johnny Edwards    

  Title:   President    

35